


EXECUTION VERSION




OCLARO, INC.
as Issuer
AND
U.S. Bank National Association
as Trustee

_______________________
Indenture
Dated as of February 19, 2015

_______________________
6.00% Convertible Senior Notes due 2020


TABLE OF CONTENTS
Page
ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.01
Definitions    1

Section 1.02
Compliance Certificates and Opinions    16

Section 1.03
Form of Documents Delivered to Trustee    16

Section 1.04
Acts of Holders; Record Dates    17

Section 1.05
Notices, Etc., to Trustee and Company    18

Section 1.06
Notice to Holders; Waiver    18

Section 1.07
[Reserved.]    18

Section 1.08
Effect of Headings and Table of Contents    18

ARTICLE 2. SECURITY FORMS
Section 2.01
Forms Generally    19

Section 2.02
Form of Face of Note.    19

Section 2.03
Form of Reverse of Note    23

ARTICLE 3. THE SECURITIES
Section 3.01
Title and Terms; Payments    31

Section 3.02
Ranking    31

Section 3.03
Denominations    31

Section 3.04
Execution, Authentication, Delivery and Dating    32

Section 3.05
Temporary Notes    32

Section 3.06
Registration; Registration of Transfer and Exchange    32

Section 3.07
Transfer Restrictions.    34

Section 3.08
Expiration of Restrictions    36

Section 3.09
Mutilated, Destroyed, Lost and Stolen Notes    37

Section 3.10
Persons Deemed Owners    37

Section 3.11
Transfer and Exchange.    38

Section 3.12
Cancellation    41

Section 3.13
CUSIP Numbers    41

ARTICLE 4. PARTICULAR COVENANTS OF THE COMPANY
Section 4.01
Payment of Principal and Interest    41

Section 4.02
Maintenance of Office or Agency    41

Section 4.03
Appointments to Fill Vacancies in Trustee’s Office    42

Section 4.04
Provisions as to Paying Agent    42

Section 4.05
Existence    43

Section 4.06
[Reserved]    43

Section 4.07
[Reserved]    43

Section 4.08
Rule 144A Information Requirement    43

Section 4.09
Resale of Certain Notes    44

Section 4.10
Commission Filings and Reports    44

Section 4.11
Book-Entry System    44

Section 4.12
Additional Interest    44

Section 4.13
[RESERVED]    44

Section 4.14
Stay; Extension and Usury Laws    44

Section 4.15
Compliance Certificate    45

Section 4.16
Liens    45

Section 4.17
Incurrence of Indebtedness    45

ARTICLE 5. REDEMPTION
Section 5.01
Right to Redeem    47

Section 5.02
Notice of Redemption    48

Section 5.03
Effect of Notice of Redemption    49

Section 5.04
Deposit of Redemption Price    49

ARTICLE 6. [RESERVED]
ARTICLE 7. CONVERSION
Section 7.01
Right to Convert    50

Section 7.02
Conversion Procedure    50

Section 7.03
Settlement upon Conversion    52

Section 7.04
Adjustment of Conversion Rate    54

Section 7.05
Effect of Reclassification, Consolidation, Merger or Sale    63

Section 7.06
Adjustments of Prices    63

Section 7.07
Adjustment upon Conversion in connection with (i) a Make-Whole Fundamental
Change or (ii) the Delivery of a Notice of Redemption.    63

Section 7.08
Taxes on Shares Issued    65

Section 7.09
Reservation of Shares; Shares to be Fully Paid; Compliance with Governmental
Requirements    66

Section 7.10
Responsibility of Trustee and Conversion Agent    66

Section 7.11
Notice to Holders Prior to Certain Actions    67

Section 7.12
Shareholder Rights Plan    67

Section 7.13
Company Determination Final    67

Section 7.14
Listing Standards    68

ARTICLE 8. PURCHASE AT OPTION OF HOLDERS UPON A FUNDAMENTAL CHANGE
Section 8.01
Purchase at Option of Holders upon a Fundamental Change    68

Section 8.02
Effect of Fundamental Change Purchase Notice    70

Section 8.03
Withdrawal of Fundamental Change Purchase Notice    70

Section 8.04
Deposit of Fundamental Change Purchase Price    71

Section 8.05
Notes Purchased in Whole or in Part    71

Section 8.06
Covenant to Comply With Securities Laws upon Purchase of Notes    71

Section 8.07
Repayment to the Company    72

ARTICLE 9. EVENTS OF DEFAULT; REMEDIES
Section 9.01
Events of Default    72

Section 9.02
Acceleration of Maturity: Waiver of Past Defaults and Rescission    73

Section 9.03
Additional Interest    74

Section 9.04
Collection of Indebtedness and Suits for Enforcement by Trustee    76

Section 9.05
Trustee May File Proofs of Claim    76

Section 9.06
Application of Money Collected    77

Section 9.07
Limitation on Suits    77

Section 9.08
Unconditional Right of Holders to Receive Payment    78

Section 9.09
Restoration of Rights and Remedies    78

Section 9.10
Rights and Remedies Cumulative    78

Section 9.11
Delay or Omission Not Waiver    78

Section 9.12
Control by Holders    78

Section 9.13
Undertaking for Costs    79

ARTICLE 10. MERGER, CONSOLIDATION OR SALE OF ASSETS
Section 10.01
Company May Consolidate, etc., only on Certain Terms    79

Section 10.02
Successor Substituted    80

ARTICLE 11. THE TRUSTEE
Section 11.01
Duties and Responsibilities of Trustee.    80

Section 11.02
Notice of Defaults    81

Section 11.03
Reliance on Documents, Opinions, Etc    82

Section 11.04
No Responsibility for Recitals, Etc    83

Section 11.05
Trustee, Paying Agents, Conversion Agents or Registrar May Own Notes    83

Section 11.06
Monies to be Held in Trust    83

Section 11.07
Compensation and Expenses of Trustee    83

Section 11.08
Officer’s Certificate as Evidence    84

Section 11.09
Conflicting Interests of Trustee    84

Section 11.10
Eligibility of Trustee    84

Section 11.11
Resignation or Removal of Trustee.    84

Section 11.12
Acceptance by Successor Trustee    86

Section 11.13
Succession by Merger, Etc    86

Section 11.14
Preferential Collection of Claims    87

Section 11.15
Trustee’s Application for Instructions from the Company    87

ARTICLE 12. HOLDERS’ LISTS AND REPORTS BY TRUSTEE
Section 12.01
Company to Furnish Trustee Names and Addresses of Holders    87

Section 12.02
Preservation of Information; Communications to Holders    87

Section 12.03
Reports By Trustee    88

ARTICLE 13. SATISFACTION AND DISCHARGE
Section 13.01
Discharge of Indenture    88

Section 13.02
Deposited Monies to be Held in Trust by Trustee    89

Section 13.03
Paying Agent to Repay Monies Held    89

Section 13.04
Return of Unclaimed Monies    89

Section 13.05
Reinstatement    89

ARTICLE 14. SUPPLEMENTAL INDENTURES
Section 14.01
Supplemental Indentures without Consent of Holders    89

Section 14.02
Supplemental Indentures with Consent of Holders    90

Section 14.03
Execution of Supplemental Indentures    91

Section 14.04
Effect of Supplemental Indentures    91

Section 14.05
[Reserved.]    91

Section 14.06
Reference in Notes to Supplemental Indentures    92

Section 14.07
Notice to Holders of Supplemental Indentures    92

ARTICLE 15. MISCELLANEOUS
Section 15.01
[Reserved.]    92

Section 15.02
Notices    92

Section 15.03
[Reserved.]    93

Section 15.04
Certificate and Opinion as to Conditions Precedent    93

Section 15.05
When Notes Are Disregarded    93

Section 15.06
Rules by Trustee, Paying Agent and Registrar    94

Section 15.07
Legal Holidays    94

Section 15.08
Governing Law    94

Section 15.09
No Recourse against Others    94

Section 15.10
Successors    94

Section 15.11
Multiple Originals    94

Section 15.12
Benefits of Indenture    94

Section 15.13
Table of Contents; Headings    94

Section 15.14
Severability Clause    95

Section 15.15
Calculations    95

Section 15.16
Waiver of Jury Trial    95

Section 15.17
Consent to Jurisdiction    95

Section 15.18
Force Majeure    95

Section 15.19
U.S.A. Patriot Act    96







INDENTURE, dated as of February 19, 2015 between Oclaro, Inc., a company duly
incorporated and existing under the laws of Delaware, United States of America,
and having its principal office at 2560 Junction Avenue, San Jose, California
95134, as Issuer (the “Company”) and U.S. Bank National Association, as Trustee
(the “Trustee”).
RECITALS OF THE COMPANY
WHEREAS, the Company has duly authorized the creation of an issue of 6.00%
Convertible Senior Notes due 2020 (each a “Note” and collectively, the “Notes”)
of the tenor and amount hereinafter set forth, and to provide therefor the
Company has duly authorized the execution and delivery of this Indenture; and
WHEREAS, all things necessary to make the Notes, when executed by the Company
and authenticated and delivered hereunder and duly issued by the Company, the
valid and legally binding obligations of the Company, and to make this Indenture
a valid and legally binding agreement of the Company, in accordance with the
terms of the Notes and the Indenture, have been done.
NOW, THEREFORE, THIS INDENTURE WITNESSETH, for and in consideration of the
premises and the purchases of the Notes by the Holders thereof, it is mutually
agreed, for the benefit of the Company and the equal and proportionate benefit
of all Holders of the Notes, as follows:
ARTICLE 1.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.01    Definitions. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires:
a)the terms defined in this Article 1 have the meanings assigned to them in this
Article and include the plural as well as the singular;
b)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and
c)    the words “herein,” “hereof’ and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.
“Act,” when used with respect to any Holder, has the meaning specified in
Section 1.04.
“Additional Interest” means all amounts, if any, payable pursuant to Section
9.03 hereof or the Registration Rights Agreement. Unless the context otherwise
requires, all references in this Indenture to interest include Additional
Interest, if any. Any express reference to Additional Interest in this Indenture
shall not be construed as excluding Additional Interest in any other text where
no such express reference is made.
“Additional Notes” means any Notes (other than the Initial Notes) issued under
this Indenture in accordance with Section 3.01 hereof, with the same terms as
the Initial Notes (other than issue price and, in some cases, the date from
which interest shall accrue).
“Additional Shares” has the meaning specified in Section 7.07(a).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agent Members” has the meaning specified in Section 3.06(b).
“Applicable Conversion Price” means the Conversion Price in effect at any given
time.
“Applicable Conversion Rate” means the Conversion Rate in effect at any given
time.
“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Note or any beneficial interest therein, the rules and
procedures of the Depositary for such Note, in each case to the extent
applicable to such transfer or transaction and as in effect from time to time.
“Board of Directors” means, with respect to any Person, either the board of
directors of such Person or any duly authorized committee of that board.
“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary or the General Counsel of
such Person to have been duly adopted by the Board of Directors and to be in
full force and effect on the date of such certification, and delivered to the
Trustee.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.
“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents (however designated) of corporate stock and, with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership.
“Clause A Distribution” has the meaning specified in Section 7.04(c).
“Clause B Distribution” has the meaning specified in Section 7.04(c).
“Clause C Distribution” has the meaning specified in Section 7.04(c).
“Close of Business” means 5:00 p.m. New York City time.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act.
“Common Stock” means the shares of common stock, $0.01 par value per share, of
the Company as they exist on the date of this Indenture, subject to the
provisions of Section 7.05.
“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
“Company Order” means a written request or order signed in the name of the
Company (a) by its Chief Executive Officer, its President, or its Chief
Financial Officer or any of its Vice Presidents, and (b) by its Treasurer, any
Assistant Treasurer, its Secretary, any Assistant Secretary or any of its Vice
Presidents, and delivered to the Trustee.
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus:
a)
the following to the extent deducted in calculating such consolidated net
income:

(1)    Consolidated Interest Charges for such period;
(2)    the provision for Federal, state, local and foreign taxes based on
income, profits or capital (including interest and penalties) payable by the
Company and its Subsidiaries for such period;
(3)    depreciation and amortization expense;
(4)    non-cash expenses and amortization expenses, in each case, related to the
granting of stock appreciation or similar rights, stock options, restricted
shares or restricted stock units pursuant to equity-incentive programs of the
Company and its Subsidiaries;
(5)    other expenses or charges of the Company and its Subsidiaries reducing
such consolidated net income which do not represent a cash item in such period
or any future period;
(6)    any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations (other than such charges,
costs, fees and expenses to the extent constituting losses arising from
discontinued operations);
(7)    restructuring expenses and charges and any costs, charges, fees and
expenses incurred in connection with any acquisition, investment or any
non-ordinary course disposition of assets; and
(8)    impairment charges, including the write down of investments, and minus
b)
the following to the extent included in calculating such Consolidated Net
Income:

(1)    Federal, state, local and foreign income tax credits of the Company and
its Subsidiaries for such period; and
(2)    all non-cash items increasing Consolidated Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of all of the
Company’s and its Subsidiaries’ Indebtedness determined on a consolidated basis.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of: (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its subsidiaries for such period as determined in
accordance with GAAP, adjusted to the extent included in calculating such net
income, by excluding, without duplication:
(1)    all extraordinary gains or losses;
(2)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles;
(3)    any unrealized gains or losses in respect of Hedging Obligations; and
(4)    any gains or losses resulting from non-ordinary course dispositions of
assets or discontinued operations.
“Conversion Agent” means the Trustee or such other office or agency designated
by the Company where Notes may be presented for conversion.
“Conversion Date” has the meaning specified in Section 7.02(b).
“Conversion Notice” shall have the meaning specified in Section 7.02(b).
“Conversion Price” means, per share of Common Stock, $1,000 divided by the
Applicable Conversion Rate.
“Conversion Rate” means initially 512.8205 shares of Common Stock per $1,000
Principal Amount of Notes (equivalent to an initial Conversion Price of
approximately $1.95), subject to adjustment as set forth herein.
“Corporate Trust Office” means the office of the Trustee at which the corporate
trust business of the Trustee with respect to this Indenture shall, at any
particular time, be principally administered, which office is, at the date as of
which this Indenture is dated, located at 633 West Fifth Street, 24th Floor, Los
Angeles, California 90071, Attention: P. Oswald (Oclaro Convertible Notes), or
such other address in the United States as the Trustee may designate from time
to time by notice to the Holders and the Company, or the principal corporate
trust office in the United States of any successor Trustee (or such other
address in the United States as such successor Trustee may designate from time
to time by notice to the Holders and the Company).
“Credit Facilities” means, one or more debt facilities or commercial paper
facilities (including, without limitation, the current credit agreement of the
Company as summarized under “Description of Credit Agreement” in the Offering
Memorandum), in each case, with regulated banking institutions providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.
“Default” means any event that is or with the passage of time or the giving of
notice or both would become an Event of Default.
“Depositary” means DTC until a successor Depositary shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
“Depositary” shall mean such successor Depositary.
“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event which
would constitute a Fundamental Change), matures (excluding any maturity as the
result of a Redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the sole
option of the holder thereof (except, in each case, upon the occurrence of a
Fundamental Change), in whole or in part, on or prior to the final maturity date
of the notes; provided further, that if such capital stock is issued to any
employee or to any plan for the benefit of employees of the Company or any of
its Subsidiaries or by any such plan to such employees, such capital stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Company or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Distributed Property” has the meaning specified in Section 7.04(c).
“DTC” means The Depository Trust Company.
“Effective Date” has the meaning specified in Section 7.07(c).
“Event of Default” has the meaning specified in Section 9.01.
“Ex-Dividend Date” means the first date on which the shares of Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of the shares of Common
Stock on such exchange or market (in the form of due bills or otherwise) as
determined by such exchange or market.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Free Trade Date” means the date that is one year after the last date of
original issuance of the Notes.
“Freely Tradable” means, with respect to any Notes, that such Notes are eligible
to be sold by a Person who is not an Affiliate of the Company (within the
meaning of Rule 144) and has not been an Affiliate of the Company (within the
meaning of Rule 144) during the immediately preceding 90 days without any volume
or manner of sale restrictions under the Securities Act.
“Free Transferability Certificate” means a certificate substantially in the form
of Exhibit B.
“Fundamental Change” means the occurrence of any of the following events at any
time after the Notes are originally issued:
(1)    a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than the Company or the Company’s Subsidiaries has become the direct
or indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
of the Company’s common equity representing more than 50% of the voting power of
all outstanding classes of the Company’s common equity entitled to vote
generally in the election of the Company’s directors;
(2)    consummation of (A) any share exchange, consolidation or merger involving
the Company pursuant to which the Common Stock will be converted into cash,
securities or other property or (B) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and the Company’s Subsidiaries, taken as a
whole, to any person other than one or more of the Company’s Subsidiaries;
provided, however, that neither (a) a transaction described in clause (A) in
which the holders of all classes of the Company’s common equity immediately
prior to such transaction own, directly or indirectly, more than 50% of the
voting power of all classes of the Company’s common equity of the continuing or
surviving corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such ownership immediately
prior to such transaction nor (b) any merger primarily for the purpose of
changing the jurisdiction of incorporation of the Company to another state
within the United States of America or the District of Columbia and resulting in
a reclassification, conversion or exchange of outstanding shares of the Common
Stock into shares of common stock of the surviving entity shall be a Fundamental
Change pursuant to this clause (2);
(3)    the Company’s shareholders approve any plan or proposal for the
liquidation or dissolution of the Company; or
(4)    the Common Stock (or other Capital Stock into which the Notes are then
convertible pursuant to the terms of this Indenture) ceases to be listed or
quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors).
Notwithstanding the foregoing, a Fundamental Change as a result of clauses (1)
or (2) above will not be deemed to have occurred if at least 90% of the
consideration received or to be received by holders of shares of Common Stock
(excluding cash payments for fractional shares and cash payments made pursuant
to dissenters’ appraisal rights) in connection with the transaction or
transactions constituting the Fundamental Change consists of Publicly Traded
Securities and as a result of such transaction or transactions, the Notes become
convertible into such Publicly Traded Securities, excluding cash payments for
fractional shares.
“Fundamental Change Company Notice” has the meaning specified in Section
8.01(b).
“Fundamental Change Purchase Date” has the meaning specified in Section 8.01(a).
“Fundamental Change Purchase Notice” has the meaning specified in Section
8.01(a)(i).
“Fundamental Change Purchase Price” has the meaning specified in Section
8.01(a).
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, in each case, as in effect in the United
States on the date hereof.
“Global Note” means a Note in global form registered in the Register in the name
of a Depositary or a nominee thereof.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.
“Holder” means a Person in whose name a Note is registered in the Register.
“incur” shall have the meaning specified in Section 4.17.
“Indebtedness” means, as to any person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(1)    all obligations of such person for borrowed money and all obligations of
such person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);
(2)    in respect of banker’s acceptances;
(3)    representing Capital Lease Obligations and Hedging Obligations;
(4)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, all conditional sale obligations and all
obligations under any title retention agreement;
(5)    all Disqualified Capital Stock issued by such person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; and
(6)    all guarantees of such person in respect of any of the foregoing.
“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental indenture.
“Initial Notes” has the meaning specified in Section 3.01.
“Initial Purchaser” means Jefferies LLC.
“Intellectual Property” means all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, domain names and trade names that the Company and its
Subsidiaries own, or is licensed under, and have the right to use.
“Interest Make-Whole Payment” has the meaning specified in Section 7.03(f).
“Interest Payment Date” means each February 15 and August 15 of each year,
beginning August 15, 2015.
“Issue Date” means the date the Notes are originally issued as set forth on the
face of the Note under this Indenture.
“Last Reported Sale Price” means, on any Trading Day, the closing sale price per
share of Common Stock (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and/or the average ask prices) of the Common Stock on that Trading
Day as reported in composite transactions for the principal United States
national or regional securities exchange on which the Common Stock is traded. If
the Common Stock is not listed for trading on a United States national or
regional securities exchange on the relevant Trading Day, the “Last Reported
Sale Price” will be the last quoted bid price per share of Common Stock in the
over-the-counter market on the relevant Trading Day as reported by OTC Markets
Group Inc. or similar organization selected by the Company. If the Common Stock
is not so quoted, the “Last Reported Sale Price” will be the average of the
mid-point of the last bid and ask prices per share of Common Stock on the
relevant date from each of at least three nationally recognized independent
investment banking firms selected by the Company for this purpose.
“Legal Holiday” is a Saturday, a Sunday or other day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Maturity Date” means February 15, 2020.
“Make-Whole Fundamental Change” means any transaction or event that would
constitute a Fundamental Change (determined after giving effect to any
exceptions or exclusions to such definition, but without regard to the proviso
in clause (2) of the definition thereof).
“Merger Event” has the meaning specified in Section 7.05.
“Notes” has the meaning specified in the first paragraph of the Recitals of the
Company, and includes any Note or Notes, as the case may be, authenticated and
delivered under this Indenture, including any Global Note. The Initial Notes and
the Additional Notes shall be governed by the same terms and for purposes of
this Indenture.
“Notice of Default” means written notice provided to the Company by the Trustee
or to the Company and the Trustee by the Holders of not less than 25% in
aggregate Principal Amount of Notes outstanding of a Default by the Company,
which notice must specify the Default, demand that it be remedied and expressly
state that such notice is a “Notice of Default.”
“Notice of Redemption” has the meaning specified in Section 5.02.
“Offering Memorandum” means the preliminary offering memorandum dated February
12, 2015, as supplemented by the pricing term sheet dated February 12, 2015,
relating to the offering and sale of the Notes.
“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the President, the Chief Financial Officer or any of the Vice
Presidents of the Company and delivered to the Trustee.
“Open of Business” means 9:00 a.m., New York City time.
“Opinion of Counsel” means a written opinion of counsel, who may be external or
in-house counsel for the Company.
“Redemption” has the meaning specified in Section 5.01(a).
“outstanding” when used with reference to Notes, shall, subject to the
provisions of Section 15.05, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
(1)    Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;
(2)    Notes, or portions thereof, that have become due and payable and in
respect of which monies in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent);
(3)    Notes that have been paid pursuant to Section 3.09 and Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 3.09 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
whose hands such Notes are valid obligations of the Company; and
(4)    Notes converted pursuant to Article 7 and required to be cancelled
pursuant to Section 3.12.
“Paying Agent” means any Person (including the Company) authorized by the
Company to pay the Principal Amount of, interest on, including Additional
Interest, the Redemption Price, the Interest Make-Whole Payment or the
Fundamental Change Purchase Price of, any Notes on behalf of the Company. U.S.
Bank National Association shall initially be the Paying Agent.
“Permitted Debt” has the meaning specified in Section 4.17.
“Permitted Liens” means:
(1)    Liens on assets of the Company or any of its subsidiaries securing Credit
Facilities;
(2)    Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (4) of the Permitted Debt definition covering only the
assets constructed or acquired with or financed by such Indebtedness;
(3)    Liens in favor of the Company;
(4)    Liens to secure Indebtedness permitted by clause (6) of the definition of
Permitted Debt;
(5)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or the Subsidiary;
(6)    Liens on property (including capital stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;
(7)    Liens to secure the performance of statutory obligations, insurance,
surety or appeal bonds or other obligations of a like nature incurred in the
ordinary course of business;
(8)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(9)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(10)    survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
(11)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(12)    Bankers’ Liens, rights of setoff. Liens arising out of judgments or
awards not constituting an Event of Default and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;
(13)    Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(14)    grants of software and other technology licenses in the ordinary course
of business;
(15)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(16)    Liens created for the benefit of (or to secure) the notes; and
(17)    Liens to secure any Permitted Refinancing Indebtedness permitted to be
secured by Liens under the Indenture; provided, however, that (a) the new Lien
is limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Indebtedness (plus improvements and accessions to such property, or
proceeds or distributions thereof) and (b) the Indebtedness secured by the new
Lien is not increased to any amount greater than the sum of (i) the outstanding
principal amount, or, if greater, committed amount, of the original Indebtedness
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such renewal, refunding, refinancing, replacement, defeasance or
discharge.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Company or any of its subsidiaries (other than intercompany
Indebtedness); provided that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);
(2)    such Permitted Refinancing Indebtedness either (a) has a final maturity
date later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged or (b) has a final maturity date, and a Weighted Average Life to
Maturity, after the 91st day immediately following the maturity date of the
notes; and
(3)    such Indebtedness is incurred either by the Company or by the Subsidiary
who is the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and is guaranteed only by Persons who were
obligors on the Indebtedness being removed, refunded, refinanced, replaced,
defeased or discharged.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or government or any
agency or political subdivision thereof.
“Physical Notes” means permanent certificated Notes in registered form issued in
denominations of integral $1,000 Principal Amount and integral multiples of
$1,000 in excess thereof.
“Principal Amount” of a Note means the principal amount as set forth on the face
of the Note.
“Publicly Traded Securities” means shares of Capital Stock that are listed or
quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors) or which will
be so listed or quoted when issued or exchanged in connection with the
transaction that would otherwise be a Fundamental Change.
“Purchase Agreement” means the Purchase Agreement, dated February 12, 2015,
entered into by the Company and the Initial Purchaser in connection with the
sale of the Notes.
“Qualified Institutional Buyer” shall have the meaning specified in Rule 144A.
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock (or other
applicable security) have the right to receive any cash, securities or other
property or in which the Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of holders of the Common Stock (or
other applicable security) entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or a duly
authorized committee thereof, statute, contract or otherwise).
“Redemption Date” means, when used with respect to any Note to be redeemed, the
date fixed for redemption pursuant to this Indenture.
“Redemption Price” means, when used with respect to any Note to be redeemed, the
price at which it is to be redeemed pursuant to this Indenture.
“Reference Discount Rate” means for any redemption of Notes, the yield to
maturity of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least two Business Days prior
to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from the Redemption Date to the Maturity Date; provided, however, that if
the period from the Redemption Date to the Maturity Date is less than one year,
the weekly average yield on actively traded United States Treasury securities
adjusted to a constant maturity of one year will be used. Any such Reference
Discount Rate shall be obtained by the Company.
“Reference Property” has the meaning specified in Section 7.05.
“Register” and “Registrar” have the respective meanings specified in Section
3.06.
“Registration Rights Agreement” means the Resale Registration Rights Agreement,
dated February 19, 2015, among the Company and the Initial Purchaser, as amended
from time to time in accordance with its terms.
“Regular Record Date” means, with respect to the payment of interest on the
Notes (including Additional Interest, if any) Close of Business on February 1 or
August 1, as the case may be, immediately preceding the relevant Interest
Payment Date.
“Resale Restriction Termination Date” has the meaning specified in Section
3.08(b)(ii).
“Restricted Global Note” has the meaning specified in Section 3.08(b)(i).
“Restricted Note” has the meaning specified in Section 3.07(a)(i).
“Restricted Stock” has the meaning specified in Section 3.07(b)(i).
“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit A hereto.
“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.
“Rule 144A” means Rule 144A under the Securities Act (including any successor
rule thereto), as the same may be amended from time to time.
“Rule 144A Information” has the meaning specified in the Notes.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Share Price” has the meaning specified in Section 7.07(c).
“Significant Subsidiary” shall have the meaning given to such term in Rule
1-02(w) of Regulation S-X under the Exchange Act as in effect on the Issue Date
of the Notes.
“Spin-Off” has the meaning specified in Section 7.04(c).
“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof) and (2) any partnership or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise controls such entity.
“Successor Company” has the meaning specified in Section 10.01.
“Trading Day” means a day during which (i) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Common Stock is then listed or admitted for trading or, if the
Common Stock is not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Common Stock is then traded, and (ii) a Last Reported Sale Price for the
Common Stock is available on such securities exchange or market. If the Common
Stock is not so listed or traded, “Trading Day” means a Business Day.
“Trigger Event” has the meaning specified in Section 7.04(c).
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture; provided, however, that
in the event the Trust Indenture Act of 1939 is amended after the date hereof,
the term “Trust Indenture Act” shall mean, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended.
“Trust Officer” means any officer of the Trustee within the Corporate Trust
Office of the Trustee with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter with respect to this
Indenture, any other officer of the Trustee to whom such matter is referred
because of such officer’s knowledge and familiarity with the particular subject.
“U.S.” means the United States of America.
“Valuation Period” has the meaning set forth in Section 7.04(c).
“Vice President” means any vice president, whether or not designated by a number
or a word or words added before or after the title “vice president.”
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect of the Indebtedness, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment by (2) the then outstanding principal amount of
such Indebtedness.
Section 1.02    Compliance Certificates and Opinions. Upon any application or
request by the Company to the Trustee to take any action under any provision of
this Indenture, the Company shall furnish to the Trustee such certificates and
opinions as may be required pursuant to Section 15.04.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
a)a statement that each individual signing such certificate or opinion has read
such covenant or condition and the definitions herein relating thereto;
b)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
c)a statement that, in the opinion of each such individual, such individual has
made such examination or investigation as is necessary to enable such individual
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and
d)a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officers Certificate or certificates of public officials.
Section 1.03    Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.
Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Section 1.04    Acts of Holders; Record Dates.
a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by their agents duly appointed in
writing and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as an “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 11.01) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section.
b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee reasonably deems sufficient.
c)The Company may, in the circumstances permitted by this Indenture, fix any day
as the record date for the purpose of determining the Holders entitled to give
or take any request, demand, authorization, direction, notice, consent, waiver
or other action, or to vote on any action, authorized or permitted to be given
or taken by Holders. If not set by the Company prior to the first solicitation
of a Holder made by any Person in respect of any such action, or, in the case of
any such vote, prior to such vote, the record date for any such action or vote
shall be the 30th day (or, if later, the date of the most recent list of Holders
required to be provided pursuant to Section 12.01) prior to such first
solicitation or vote, as the case may be. With regard to any record date, only
the Holders on such date (or their duly designated proxies) shall be entitled to
give or take, or vote on, the relevant action.
d)The ownership of Notes shall be proved by the Register.
e)Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Company in reliance
thereon, whether or not notation of such action is made upon such Note.
Section 1.05    Notices, Etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this Indenture to be made upon, given or
furnished to, or filed with:
(1)    the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to or with the
Trustee at its applicable Corporate Trust Office; or
(2)    the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, to the Company addressed to it at the
address of its principal office specified in the first paragraph of this
instrument, with a copy to the address specified in Section 15.02, or at any
other address previously furnished in writing to the Trustee by the Company,
Attention: Chief Financial Officer.
Section 1.06    Notice to Holders; Waiver. Where this Indenture provides for
notice to Holders of any event, such notice shall be sufficiently given (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, to each Holder affected by such event, at such Holder’s address
as it appears in the Register, not later than the latest date (if any), and not
earlier than the earliest date (if any), prescribed for the giving of such
notice. In any case where notice to Holders is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders. Where this Indenture provides for notice in any manner, such
notice may be waived in writing by the Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice. Waivers of notice by Holders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver. Notwithstanding anything to the contrary in
this Indenture, notices given to Holders of Global Notes may be given
electronically through the facilities of the Depositary.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
Whenever under this Indenture the Trustee is required to provide any notice by
mail, in all cases the Trustee may alternatively provide notice by overnight
courier or by facsimile, with confirmation of transmission.
Section 1.07    [Reserved.]
Section 1.08    Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof, and all Article and Section references
are to Articles and Sections, respectively, of this Indenture unless otherwise
expressly stated.
ARTICLE 2.    
SECURITY FORMS
Section 2.01    Forms Generally. The Notes and the Trustee’s certificates of
authentication shall be in substantially the forms set forth in this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may be required to comply with the rules of any securities exchange
or Depositary therefor, the Code and regulations thereunder, or as may,
consistently herewith, be determined by the officers executing such Notes, as
evidenced by their execution thereof.
The Notes shall initially be issued in the form of permanent Global Notes in
registered form in substantially the form set forth in this Article. The
aggregate Principal Amount of the Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, as hereinafter provided.
Section 2.02    Form of Face of Note.
NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY OR
PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES
ACT) OF OCLARO, INC. DURING THE IMMEDIATELY PRECEDING 90 DAYS MAY PURCHASE,
OTHERWISE ACQUIRE OR HOLD THIS NOTE OR A BENEFICIAL INTEREST HEREIN.
[Include the following legend for Global Notes only (the “Global Notes
Legend”):]
[THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE
REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
[Include the following legend on all Notes that are Restricted Notes (the
“Restricted Notes Legend”):]
[THE SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE (AS DEFINED BELOW), THIS NOTE AND ANY COMMON STOCK
ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE OFFERED, RESOLD OR OTHERWISE
TRANSFERRED, EXCEPT:
(A) TO OCLARO, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF;
(B) PURSUANT TO, AND IN ACCORDANCE WITH, A REGISTRATION STATEMENT THAT IS
EFFECTIVE UNDER THE SECURITIES ACT AT THE TIME OF SUCH TRANSFER;
(C) TO A PERSON THAT YOU REASONABLY BELIEVE TO BE A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; OR
(D) UNDER ANY OTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (INCLUDING, IF
AVAILABLE, THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT).
THE “RESALE RESTRICTION TERMINATION DATE” MEANS THE LATEST OF: (1) THE DATE THAT
IS ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE NOTES (INCLUDING THE
LAST DATE OF ISSUANCE OF ADDITIONAL NOTES
PURSUANT TO THE EXERCISE OF THE INITIAL PURCHASER’S OPTION TO PURCHASE
ADDITIONAL NOTES) OR SUCH SHORTER PERIOD OF TIME PERMITTED BY RULE 144 OR ANY
SUCCESSOR PROVISION THERETO; (2) THE DATE ON WHICH WE HAVE INSTRUCTED THE
TRUSTEE THAT THE FOREGOING RESTRICTIONS WILL NO LONGER APPLY IN ACCORDANCE WITH
THE PROCEDURES DESCRIBED IN THE INDENTURE AND (3) SUCH LATER DATE, IF ANY, AS
MAY BE REQUIRED BY APPLICABLE LAW.
WITH RESPECT TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (D), PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE, THE COMPANY AND THE TRUSTEE RESERVE THE
RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS THEY MAY REASONABLY REQUIRE AND MAY RELY UPON TO CONFIRM THAT
SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]


6.00% Convertible Senior Notes due 2020    
No. [___]    U.S. $[         ]
CUSIP NO. [___]
ISIN NO. [___]
Oclaro, Inc., a company duly incorporated and validly existing under the laws of
the state of Delaware in the United States of America (herein called the
“Company”), which term includes any successor corporation under the Indenture
referred to on the reverse hereof), for value received hereby promises to pay to
[___________], or registered assigns, the principal sum of
[______________________________] UNITED STATES DOLLARS (U.S. $[_______________])
(which amount may from time to time be increased or decreased by adjustments
made on the records of the Trustee, as custodian for the Depositary, in
accordance with the rules and procedures of the Depositary and in accordance
with the below referred Indenture) on February 15, 2020. The Principal Amount of
Physical Notes and interest thereon and the Interest Make-Whole Payment, if
applicable, as provided on the reverse hereof, shall be payable at the Corporate
Trust Office and at any other office or agency maintained by the Company for
such purpose. The Paying Agent will pay principal of any Global Note and
interest thereon and the Interest Make-Whole Payment, if applicable, as provided
on the reverse hereof, in immediately available funds to The Depository Trust
Company or its nominee, as the case may be, as the registered holder of such
global note, on each Interest Payment Date, Redemption Date, Fundamental Change
Purchase Date or other payment date, as the case may be.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder the
right to convert this Note into shares of Common Stock of the Company and to the
ability and obligation of the Company to purchase this Note upon certain events,
in each case, on the terms and subject to the limitations referred to on the
reverse hereof and as more fully specified in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place. Capitalized terms used but not defined herein shall have such
meanings as are ascribed to such terms in the Indenture. In the case of any
conflict between this Note and the Indenture, the provisions of the Indenture
shall control.
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.










IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.
OCLARO, INC.






By:    
Name:
Title:


Date: _______________________
Section 2.03    Form of Reverse of Note.
OCLARO, INC.
6.00% Convertible Senior Notes due 2020
This Note is one of a duly authorized issue of Notes of the Company, designated
as its 6.00% Convertible Senior Notes due 2020 (the “Notes”), initially limited
in aggregate principal amount to $65,000,000, which amount may from time to time
be increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary, in accordance with the rules and procedures of the
Depositary and in accordance with the below referred Indenture) all issued or to
be issued under and pursuant to an Indenture dated as of February 19, 2015 (the
“Indenture”) between the Company and U.S. Bank National Association, as Trustee
(the “Trustee”), to which Indenture and all indentures supplemental thereto
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the Holders of the Notes. The Indenture provides that Additional Notes may be
issued thereunder, if certain conditions are met. In the event of a conflict or
inconsistency between this Note and the Indenture, the Indenture shall govern.
Interest. The Notes will bear interest at a rate of 6.00% per year. Interest on
the Notes will accrue from, and including, February 19, 2015, or from the most
recent date to which interest has been paid or duly provided for. Interest will
be payable semiannually in arrears on each Interest Payment Date, beginning
August 15, 2015. Pursuant to Section 9.03 of the Indenture, in certain
circumstances, the Holders of Notes shall be entitled to receive Additional
Interest.
Interest will be paid to the person in whose name a Note is registered at the
Close of Business on the February 1 or August 1 (whether or not such date is a
Business Day), as the case may be, immediately preceding the relevant Interest
Payment Date. Interest on the Notes will be computed on the basis of a 360-day
year composed of twelve 30-day months.
Interest will cease to accrue on a Note upon its maturity, conversion,
redemption or repurchase in connection with a Fundamental Change.
Ranking. The Notes constitute a general unsecured and unsubordinated obligation
of the Company.
Redemption at the Option of the Company. No sinking fund is provided for the
Notes. The Notes are redeemable as a whole at the Redemption Price, at any time
commencing on or after February 15, 2018 at the option of the Company if the
Last Reported Sale Price of the Company’s Common Stock has been at least 130% of
the Conversion Price then in effect for at least 20 Trading Days (whether or not
consecutive) during any 30 consecutive Trading Day period ending within five
Trading Days prior to the date on which the Company provides a Notice of
Redemption as provided under Article 5 of the Indenture.
Purchase at the Option of the Holder Upon a Fundamental Change. Subject to the
terms and conditions of the Indenture, the Company shall become obligated, at
the option of the Holder, to repurchase the Notes if a Fundamental Change occurs
at any time prior to the Maturity Date at 100% of the Principal Amount together
with accrued and unpaid interest to, but excluding, the Fundamental Change
Purchase Date, which amount will be paid in cash.
Withdrawal of Fundamental Change Purchase Notice. Holders have the right to
withdraw, in whole or in part, any Fundamental Change Purchase Notice by
delivering to the Paying Agent a written notice of withdrawal in accordance with
the provisions of the Indenture. The right to withdraw the Fundamental Change
Purchase Notice will terminate at the Close of Business on the Business Day
immediately preceding the relevant Fundamental Change Purchase Date.
Payment of Redemption Price and Fundamental Change Purchase Price. If money
sufficient to pay the Redemption Price or Fundamental Change Purchase Price, as
the case may be, of all Notes or portions thereof to be redeemed or purchased on
a Redemption Date or on a Fundamental Change Purchase Date, respectively, is
deposited with the Paying Agent on the Redemption Date or the Fundamental Change
Purchase Date, respectively, such Notes will cease to be outstanding and
interest will cease to accrue on such Notes (or portions thereof) immediately
after such Redemption Date or immediately after the Close of Business on such
Fundamental Change Purchase Date, as the case may be, and the Holder thereof
shall have no other rights as such (other than the right to receive the
Redemption Price or Fundamental Change Purchase Price, as the case may be, upon
surrender of such Note).
Conversion. Subject to and upon compliance with the provisions of the Indenture
(including without limitation the conditions of conversion of this Note set
forth in Article 7 thereof), the Holder hereof has the right, at its option, to
convert the Principal Amount hereof or any portion of such principal which is
$1,000 or an integral multiple of $1,000 in excess thereof, into shares of
Common Stock at the Applicable Conversion Rate. The Conversion Rate is initially
512.8205 shares of Common Stock per $1,000 Principal Amount of Notes (equivalent
to an initial Conversion Price of approximately $1.95), subject to adjustment in
certain events described in the Indenture. Upon conversion, the Company will
deliver shares of Common Stock as set forth in the Indenture. No fractional
shares will be issued upon any conversion, but a payment in cash will be made,
as provided in the Indenture, in respect of any fraction of a share which would
otherwise be issuable upon the surrender of any Notes for conversion. Notes in
respect of which a Holder is exercising its right to require repurchase on a
Fundamental Change Purchase Date may be converted only if such Holder validly
withdraws the related election to exercise such right in accordance with the
terms of the Indenture.
In the event of a deposit or withdrawal of an interest in this Note, including
an exchange, transfer, repurchase or conversion of this Note in part only, the
Trustee, as custodian of the Depositary, shall make an adjustment on its records
to reflect such deposit or withdrawal in accordance with the rules and
procedures of the Depositary.
Interest Make-Whole Payment. Prior to February 15, 2018, if the Last Reported
Sale Price of the Common Stock for 20 or more Trading Days (whether or not
consecutive) in a period of 30 consecutive Trading Days ending within five
Trading Days prior to the date the Company receives a Conversion Notice exceeds
the Conversion Price in effect on each such trading day, the Company shall, in
addition to delivering the shares of Common Stock upon conversion by the Holder
of the Notes, together with case in lieu of fractional shares, make an Interest
Make-Whole Payment in cash equal to the sum of the remaining scheduled payments
of interest on the Notes to be converted through February 15, 2018. The Company
will notify Holders of such Interest Make-Whole Payment amount no later than one
Business Day after the Company receives the Conversion Notice.
Acceleration of Maturity. Subject to certain exceptions in the Indenture, if an
Event of Default shall occur and be continuing, the Principal Amount plus
interest through such date on all the Notes may be declared due and payable in
the manner and with the effect provided in the Indenture.
Supplement Indentures with Consent of Holders; Waiver of Past Defaults. The
Indenture permits, with certain exceptions as therein provided, the amendment
thereof and the modification of the rights and obligations of the Company and
the rights of the Holders of the Notes under the Indenture at any time by the
Company and the Trustee with the consent of the Holders of not less than a
majority in aggregate Principal Amount of the outstanding Notes. The Indenture
also contains provisions permitting the Holders of specified percentages in
aggregate Principal Amount of the outstanding Notes, on behalf of the Holders of
all the Notes, to waive compliance by the Company with certain provisions of the
Indenture and certain past Defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of any provision of or applicable to
this Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Note.
Registration of Transfer and Exchange. As provided in the Indenture and subject
to certain limitations therein set forth, the transfer of this Note is
registrable in the Register, upon surrender of this Note for registration of
transfer at the office or agency of the Company in the United States, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Registrar duly executed by, the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Notes, of authorized denominations and for the same aggregate Principal Amount,
will be issued to the designated transferee or transferees.
No service charge shall be made for any such registration of transfer or
exchange, but the Company and the Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.
Prior to due presentment of this Note for registration of transfer, the Company,
the Trustee and the Registrar and any agent of the Company or the Trustee may
treat the Person in whose name this Note is registered as the owner hereof for
all purposes, whether or not this Note be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
Denominations. The Notes are issuable only in registered form in denominations
of $1,000 and any integral multiple of $1,000 in excess thereof, as provided in
the Indenture and subject to certain limitations therein set forth. Notes are
exchangeable for a like aggregate Principal Amount of Notes of a different
authorized denomination, as requested by the Holder surrendering the same.
This Note and any claim, controversy or dispute arising under or related to this
Note and the Indenture shall be governed by and construed in accordance with the
laws of the State of New York.
In addition to the rights provided to Holders of Notes under the Indenture,
Holders shall have all the rights set forth in the Registration Rights Agreement
dated as of February 19, 2015, between the Company and the Initial Purchaser
named therein.
All terms used in this Note that are defined in the Indenture shall have the
meanings assigned to them in the Indenture.
ASSIGNMENT FORM
For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
□
To Oclaro, Inc. or a subsidiary thereof; or

□
Under, and in accordance with, a registration statement that is effective under
the Securities Act at the time of such transfer; or

□
To an investor that the undersigned reasonably believes to be a qualified
institutional buyer in compliance with Rule 144A under the Securities Act (if
available); or

□
Under any other available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act (including, if available,
the exemption provided by Rule 144 under the Securities Act).

TO BE COMPLETED BY PURCHASER IF THE THIRD BOX ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.


Date: ______________________        Signed:                            


Unless one of the above boxes is checked, the Trustee will refuse to register
any of the Notes evidenced by this certificate in the name of any Person other
than the registered Holder thereof, provided that if the fourth box is checked,
the Company or the Trustee may require, prior to registering any such transfer
of the Notes, in its sole discretion, such legal opinions, certifications and
other information as the Company or the Trustee may reasonably request to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.
If none of the foregoing boxes is checked, the Trustee or Registrar shall not be
obligated to register this Note in the name of any Person other than the Holder
hereof unless and until the conditions to any such transfer of registration set
forth herein and in Section 3.11 of the Indenture shall have been satisfied.
Dated: ________________________
_____________________________________
_____________________________________
Signature(s)
_____________________________________
Signature Guarantee
Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant
to Securities and Exchange Commission
Rule 17Ad-15 if Notes are to be delivered, other
than to and in the name of the registered holder.
NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.


CONVERSION NOTICE
If you want to convert this Note into Common Stock of the Company, check the
box: □
To convert only part of this Note, state the Principal Amount to be converted
(which must be $1,000 or an integral multiple of $1,000 in excess thereof):
$            
If you want the share certificate, if any, made out in another person’s name,
fill in the form below:
    
(Insert other person’s social security or tax ID no.)

    
    
(Print or type other person’s name, address and zip code)
Signature Guarantee:                     
Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Registrar, which requirements include membership
or participation in the Security Transfer Agent Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.


[Form of Fundamental Change Repurchase Notice]
To: U.S. Bank National Association
633 West Fifth Street, 24th Floor
Los Angeles, California 90071
Attention: P. Oswald (Oclaro Convertible Notes)
Facsimile: 213-615-6197
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Oclaro, Inc. (the “Company”) as to the occurrence of a Fundamental
Change with respect to the Company and specifying the Fundamental Change
Purchase Date and requests and instructs the Company to pay to the registered
holder hereof in accordance with the applicable provisions of the Indenture
referred to in this Note (1) the entire principal amount of this Note, or the
portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Purchase Date does
not fall during the period after a Regular Record Date and on or prior to the
corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Purchase Date.
In the case of Physical Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:
Dated:    _____________________
________________________________
Signature(s)


_________________________
Social Security or Other Taxpayer
Identification Number
Principal amount to be repaid (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.




ARTICLE 3.    
THE SECURITIES
Section 3.01    Title and Terms; Payments. The aggregate Principal Amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $65,000,000 (the “Initial Notes”), except for Notes authenticated and
delivered upon registration or transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Sections 3.05, 3.06, 3.07, 3.08, 3.09, 3.11, 3.12 or
8.05. The Company may, from time to time after the execution of this Indenture,
execute and deliver to the Trustee for authentication Additional Notes of an
unlimited aggregate principal amount, and the Trustee shall thereupon
authenticate and deliver said Additional Notes to or upon the written order of
the Company, without any further action by the Company hereunder; provided,
however, that no such Additional Notes may be issued unless fungible with the
Initial Notes under U.S. securities laws and for U.S. federal income tax
purposes. Additional Notes shall have the same terms as Initial Notes (other
than issue price, and in some cases, the date from which interest shall accrue).
The Notes shall be known and designated as the “6.00% Convertible Senior Notes
due 2020” of the Company. The Principal Amount shall be payable on the Maturity
Date.
The Principal Amount of, and interest on, Physical Notes shall be payable at the
Corporate Trust Office and at any other office or agency maintained by the
Company for such purpose in the continental United States of America. Interest
on Physical Notes will be payable (i) to Holders having an aggregate Principal
Amount of $1,000,000 or less of Notes, by check mailed to such Holders at the
address set forth in the Register and (ii) to Holders having an aggregate
Principal Amount of more than $1,000,000 of Notes, either by check mailed to
such Holders or, upon application by a Holder to the Registrar not later than
the relevant Regular Record Date for such interest payment, by wire transfer in
immediately available funds to such Holder’s account within the United States,
which application shall remain in effect until the Holder notifies the Registrar
to the contrary in writing. The Company will pay principal of, interest on, and
the Interest Make-Whole Payment, if applicable, on Global Notes in immediately
available funds to The Depository Trust Company or its nominee, as the case may
be, as the registered holder of such global note, on each Interest Payment Date,
Redemption Date, Fundamental Change Purchase Date or other payment date, as the
case may be.
Any Notes repurchased by the Company will be retired and no longer outstanding
hereunder.
Section 3.02    Ranking. The Notes constitute a general unsecured and
unsubordinated obligation of the Company.
Section 3.03    Denominations. The Notes shall be issuable only in registered
form without coupons and in minimum denominations of $1,000 and any integral
multiple of $1,000 in excess thereof.
Section 3.04    Execution, Authentication, Delivery and Dating. The Notes shall
be executed on behalf of the Company by its Chief Executive Officer, its
President, its Chief Financial Officer or any of its Vice Presidents.
Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes. The Company Order shall specify the amount of Notes to
be authenticated, and shall further specify the amount of such Notes to be
issued as a Global Notes or as Physical Notes. The Trustee in accordance with
such Company Order shall authenticate and deliver such Notes as in this
Indenture provided and not otherwise.
Each Note shall be dated the date of its authentication.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.
Section 3.05    Temporary Notes. Pending the preparation of definitive Notes,
the Company may execute, and upon Company Order the Trustee shall authenticate
and deliver, temporary Notes that are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the officers executing such Notes may determine, as evidenced by
their execution of such Notes; provided, that any such temporary Notes shall
bear legends on the face of such Notes as set forth in Section 2.02.
If temporary Notes are issued, the Company will cause definitive Notes to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at any office or agency of the Company designated pursuant
to Section 4.02, without charge to the Holder. Upon surrender for cancellation
of any one or more temporary Notes, the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor a like Principal Amount of
Physical Notes of authorized denominations. Until so exchanged, the temporary
Notes shall in all respects be entitled to the same benefits under this
Indenture as Physical Notes.
Section 3.06    Registration; Registration of Transfer and Exchange.
a)The Company shall cause to be kept at the applicable Corporate Trust Office of
the Trustee a register (the register maintained in such office and in any other
office or agency designated pursuant to Section 4.02 being herein sometimes
collectively referred to as the “Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Notes and of transfers of Notes. The Trustee is hereby appointed “Registrar”
(the “Registrar”) for the purpose of registering Notes and transfers of Notes as
herein provided.
Upon surrender for registration of transfer of any Note at an office or agency
of the Company designated pursuant to Section 4.02 for such purpose, the Company
shall execute, and the Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Notes of any
authorized denominations and of a like aggregate Principal Amount and tenor,
each such Note bearing such restrictive legends as may be required by this
Indenture (including Sections 2.02, 3.07 and 3.11).
At the option of the Holder and subject to the other provisions of Section 3.07
and to Section 3.11, Notes may be exchanged for other Notes of any authorized
denominations and of a like aggregate Principal Amount and tenor, upon surrender
of the Notes to be exchanged at such office or agency. Whenever any Notes are so
surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and deliver, the Notes which the Holder making the exchange is
entitled to receive.
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.
Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company or the Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar duly executed, by the Holder thereof or his attorney
duly authorized in writing. As a condition to the registration of transfer of
any Restricted Notes, the Company or the Trustee may require evidence
satisfactory to them as to the compliance with the restrictions set forth in the
legend on such Notes.
No service charge shall be made for any registration of transfer or exchange of
Notes, but the Company and the Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Notes, other than exchanges
pursuant to Section 3.05 not involving any transfer.
Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Note in the circumstances set forth in Section 3.11(a)(iv).
b)Neither any members of, or participants in, the Depositary (collectively, the
“Agent Members”) nor any other Persons on whose behalf any Agent Member may act
shall have any rights under this Indenture with respect to any Global Note
registered in the name of the Depositary or any nominee thereof, or under any
such Global Note, and the Depositary or such nominee, as the case may be, may be
treated by the Company, the Trustee and any agent of the Company or the Trustee
as the absolute owner and Holder of such Global Note for all purposes
whatsoever. The Trustee shall have no responsibility or obligation to any Agent
Members or any other Person on whose behalf Agent Members may act with respect
to (i) any ownership interests in the Global Note, (ii) the accuracy of the
records of the Depositary or its nominee, (iii) any notice required hereunder or
(iv) any payments under or with respect to the Global Note. Notwithstanding the
foregoing, nothing herein shall prevent the Company, the Trustee or any agent of
the Company or the Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or such nominee, as the
case may be, or impair, as between the Depositary, its Agent Members and any
other Person on whose behalf an Agent Member may act, the operation of customary
practices of such Persons governing the exercise of the rights of a Holder of
any Note. The registered Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and persons that may hold
interests through Agent Members, to take any action that a Holder is entitled to
take under this Indenture or the Notes.
Section 3.07    Transfer Restrictions.
a)Restricted Notes.
Every Note (and all securities issued in exchange therefor or substitution
thereof, except any shares of Common Stock issued upon conversion thereof) that
bears, or that is required under this Section 3.07 to bear, the Restricted Notes
Legend will be deemed to be a “Restricted Note.” Each Restricted Note will be
subject to the restrictions on transfer set forth in this Indenture (including
in the Restricted Notes Legend) and will bear the restricted CUSIP number for
the Notes unless such restrictions on transfer are eliminated or otherwise
waived by written consent of the Company, and each Holder of a Restricted Note,
by such Holder’s acceptance of such Restricted Note, will be deemed to be bound
by the restrictions on transfer applicable to such Restricted Note.
Until the Resale Restriction Termination Date, any Note (or any security issued
in exchange therefor or substitution thereof, except any shares of Common Stock
issued upon the conversion thereof) will bear the Restricted Notes Legend
unless:
(1)    such Note, since last held by the Company or an affiliate of the Company
(within the meaning of Rule 144), if ever, was transferred (1) to a Person other
than (x) the Company or (y) an affiliate of the Company (within the meaning of
Rule 144) or a Person that was an affiliate of the Company within the 90 days
immediately preceding such transfer and (2) pursuant to a registration statement
that was effective under the Securities Act at the time of such transfer;
(2)    such Note was transferred (1) to a Person other than (x) the Company or
(y) an affiliate of the Company (within the meaning of Rule 144) or a Person
that was an affiliate of the Company within the 90 days immediately preceding
such transfer and (2) pursuant to the exemption from registration provided by
Rule 144 or any similar provision then in force under the Securities Act; or
(3)    the Company delivers written notice to the Trustee and the Registrar
stating that the Restricted Notes Legend may be removed from such Note.
In addition, until the Resale Restriction Termination Date:
(1)    no transfer of any Note will be registered by the Registrar prior to the
Resale Restriction Termination Date unless the transferring Holder delivers the
form of assignment set forth on the Note, with the appropriate box checked, to
the Trustee; and
(2)    the Registrar will not register any transfer of any Note that is a
Restricted Note to a Person that is an affiliate of the Company or has been an
affiliate of the Company (within the meaning of Rule 144) within the 90 days
immediately preceding the date of such proposed transfer.
On and after the Resale Restriction Termination Date, any Note (or any security
issued in exchange therefor or substitution thereof, except any shares of Common
Stock issued upon the conversion thereof) will bear the Restricted Notes Legend
at any time the Company reasonably determinates that, to comply with law, such
Note (or such securities issued in exchange for or substitution of a Note) must
bear the Restricted Notes Legend.
b)Restricted Stock.
Every share of Common Stock that bears, or that is required under this
Section 3.07 to bear, the Restricted Stock Legend will be deemed to be
“Restricted Stock.” Each share of Restricted Stock will be subject to the
restrictions on transfer set forth in this Indenture (including in the
Restricted Stock Legend) and will bear a restricted CUSIP number unless such
restrictions on transfer are eliminated or otherwise waived by written consent
of the Company, and each Holder of Restricted Stock, by such Holder’s acceptance
of Restricted Stock, will be deemed to be bound by the restrictions on transfer
applicable to such Restricted Stock.
Until the Resale Restriction Termination Date, any share of Common Stock issued
upon the conversion of a Note will be issued in definitive form and will bear
the Restricted Stock Legend unless:
(1)    such share of Common Stock was transferred (1) to a Person other than (x)
the Company or (y) an affiliate of the Company (within the meaning of Rule 144)
or a Person that was an affiliate of the Company within the 90 days immediately
preceding such transfer and (2) pursuant to a registration statement that was
effective under the Securities Act at the time of such conversion;
(2)    such share of Common Stock was transferred (1) to a Person other than (x)
the Company or (y) an affiliate of the Company (within the meaning of Rule 144)
or a Person that was an affiliate of the Company within the 90 days immediately
preceding such transfer and (2) pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act;
(3)    such Note, regardless of whether bearing the Restricted Notes Legend, was
not, at the time of its conversion, required to bear the Restricted Notes Legend
pursuant to Section 3.07(a) and such Common Stock was issued to a Person other
than (1) the Company or (2) an affiliate of the Company; or
(4)    the Company delivers written notice to the Trustee, the Registrar and the
transfer agent for the Common Stock stating that such share of Common Stock need
not bear the Restricted Stock Legend.
On and after the Resale Restriction Termination Date, any share of Common Stock
will be issued in definitive form and will bear the Restricted Stock Legend at
any time the Company reasonably determinates that, to comply with law, such
share of Common Stock must bear the Restricted Stock Legend.
c)As used in this Section 3.07, the term “transfer” means any sale, pledge,
transfer, loan, hypothecation or other disposition whatsoever of any Restricted
Note, any interest therein or any Restricted Stock.
Section 3.08    Expiration of Restrictions.
a)Physical Notes. Any Physical Note (or any security issued in exchange or
substitution therefor) that does not constitute a Restricted Note may be
exchanged for a new Note or Notes of like tenor and aggregate Principal Amount
that do not bear the Restricted Notes Legend required by Section 3.07. To
exercise such right of exchange, the Holder of such Note must surrender such
Note in accordance with the provisions of Section 3.11 and deliver any
additional documentation reasonably required by the Company, the Trustee or the
Registrar in connection with such exchange.
b)Global Notes; Resale Restriction Termination Date.
If, on the Free Trade Date, or the next succeeding Business Day if the Free
Trade Date is not a Business Day, any Notes are represented by a Global Note
that is a Restricted Note (any such Global Note, a “Restricted Global Note”), as
promptly as practicable, the Company will automatically exchange every
beneficial interest in each Restricted Global Note for beneficial interests in
Global Notes that are not subject to the restrictions set forth in the
Restricted Notes Legend and in Section 3.07 hereof.
To effect such automatic exchange, the Company will (A) deliver to the
Depositary an instruction letter for the Depositary’s mandatory exchange process
at least 15 days immediately prior to the Free Trade Date and (B) deliver to
each of the Trustee and the Registrar a duly completed Free Transferability
Certificate and a Company Order promptly after the Free Trade Date, but not an
Opinion of Counsel. The first date on which both the Trustee and the Registrar
have received the Free Transferability Certificate will be known as the “Resale
Restriction Termination Date.”
Immediately upon receipt of the Free Transferability Certificate by each of the
Trustee and the Registrar, the Company will issue and the Trustee will
authenticate Global Notes not bearing such Restricted Notes Legend and bearing
an Unrestricted CUSIP number for the Notes.
Promptly after the Resale Restriction Termination Date, the Company will provide
Bloomberg LLP with a copy of the Free Transferability Certificate and will use
reasonable efforts to cause Bloomberg LLP to adjust its screen page for the
Notes to indicate that the Notes are no longer Restricted Notes and are now
identified by an unrestricted CUSIP number.
Prior to the Company’s delivery of the Free Transferability Certificate and
afterwards, the Company and the Trustee will comply with the Applicable
Procedures and otherwise use reasonable efforts to cause each Global Note to be
identified by an unrestricted CUSIP number in the facilities of the Depositary
by the date the Free Transferability Certificate is delivered to the Trustee and
the Registrar or as promptly as possible thereafter.
Notwithstanding anything to the contrary in Sections 3.08(b)(i), (ii) or (iii),
the Company will not be required to deliver the Free Transferability Certificate
if it reasonably believes that removal of the Restricted Notes Legend or the
changes to the CUSIP numbers for the Notes could result in or facilitate
transfers of the Notes in violation of applicable law.
Section 3.09    Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated
Note is surrendered to the Trustee, the Company shall execute and the Trustee
shall authenticate and deliver in exchange therefor a new Note of like tenor and
Principal Amount and bearing a number not contemporaneously outstanding.
If there shall be delivered to the Company and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Note and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Note has been acquired by a bona fide purchaser, the
Company shall execute and the Trustee shall authenticate and deliver, in lieu of
any such destroyed, lost or stolen Note, a new Note of like tenor and Principal
Amount and bearing a number not contemporaneously outstanding.
In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.
Upon the issuance of any new Note under this Section 3.09, the Company may
require payment by the Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Every new Note issued pursuant to this Section 3.09 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.
The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.
Section 3.10    Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer, the Company, the Trustee, the Registrar and any agent
of the Company, the Trustee or the Registrar may treat the Person in whose name
such Note is registered as the owner of such Note for the purpose of receiving
payment of the principal of such Note and for all other purposes whatsoever,
whether or not such Note be overdue, and neither the Company, the Trustee, the
Registrar nor any agent of the Company, the Trustee or the Registrar shall be
affected by notice to the contrary.
Section 3.11    Transfer and Exchange.
a)Provisions Applicable to All Transfers and Exchanges.
Subject to the restrictions set forth in this Section 3.11, Physical Notes and
beneficial interests in Global Notes may be transferred or exchanged from time
to time as desired, and each such transfer or exchange will be noted by the
Registrar in the Register.
All Notes issued upon any registration of transfer or exchange in accordance
with this Indenture will be the valid obligations of the Company, evidencing the
same debt, and entitled to the same benefits under this Indenture as the Notes
surrendered upon such registration of transfer or exchange.
No service charge will be imposed on any Holder of a Physical Note or any owner
of a beneficial interest in a Global Note for any exchange or registration of
transfer, but each of the Company, the Trustee or the Registrar may require such
Holder or owner of a beneficial interest to pay a sum sufficient to cover any
transfer tax, assessment or other governmental charge imposed in connection with
such registration of transfer or exchange.
Unless the Company specifies otherwise, none of the Company, the Trustee, the
Registrar or any co-Registrar will be required to exchange or register a
transfer of any Note (i) that has been surrendered for conversion, (ii) that has
been called for redemption or (iii) as to which a Fundamental Change Purchase
Notice has been delivered and not withdrawn, in each case, except to the extent
any portion of such Note is not subject to the foregoing.
The Trustee will have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depositary participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.
b)In General; Transfer and Exchange of Beneficial Interests in Global Notes. So
long as the Notes are eligible for book-entry settlement with the Depositary,
unless otherwise required by law, except to the extent required by
Section 3.11(c):
(1)    all Notes will be represented by one or more Global Notes;
(2)    every transfer and exchange of a beneficial interest in a Global Note
will be effected through the Depositary in accordance with the Applicable
Procedures and the provisions of this Indenture (including the restrictions on
transfer set forth in Section 3.07); and
(3)    each Global Note may be transferred only as a whole and only (A) by the
Depositary to a nominee of the Depositary, (B) by a nominee of the Depositary to
the Depositary or to another nominee of the Depositary, or (C) by the Depositary
or any such nominee to a successor Depositary or a nominee of such successor
Depositary.
c)Transfer and Exchange of Global Notes.
Notwithstanding any other provision of this Indenture, each Global Note will be
exchanged for Physical Notes if the Depositary delivers notice to the Company
that:
(1)    the Depositary is unwilling or unable to continue to act as Depositary;
or
(2)    the Depositary is no longer registered as a clearing agency under the
Exchange Act;
(3)    and, in each case, the Company promptly delivers a copy of such notice to
the Trustee and the Company fails to appoint a successor Depositary within 90
days after receiving notice from the Depositary.
In each such case, each Global Note will be deemed surrendered to the Trustee
for cancellation, and the Trustee will cause each Global Note to be cancelled in
accordance with the Applicable Procedures, and the Company, in accordance with
Section 3.04, will promptly execute, and, upon receipt of a Company Order, the
Trustee, in accordance with Section 3.04, will promptly authenticate and
deliver, for each beneficial interest in each Global Note so exchanged, an
aggregate principal amount of Physical Notes equal to the aggregate principal
amount of such beneficial interest, registered in such names and in such
authorized denominations as the Depositary specifies, and bearing any legends
that such Physical Notes are required to bear under Section 3.07.
In addition, if (x) the Company, in its sole discretion, determines that any
Global Note will be exchangeable for Physical Notes or (y) an Event of Default
has occurred and is continuing, in each case, any owner of a beneficial interest
in a Global Note may exchange such beneficial interest for Physical Notes by
delivering a written request to the Registrar.
In such case, (A) the Registrar will deliver notice of such request to the
Company and the Trustee, which notice will identify the owner of the beneficial
interest to be exchanged, the aggregate principal amount of such beneficial
interest and the CUSIP of the relevant Global Note; (B) the Company will, in
accordance with Section 3.04, promptly execute, and, upon receipt of a Company
Order, the Trustee, in accordance with Section 3.04, will promptly authenticate
and deliver, to such owner, for the beneficial interest so exchanged by such
owner, Physical Notes registered in such owner’s name having an aggregate
principal amount equal to the aggregate principal amount of such beneficial
interest and bearing any legends that such Physical Notes are required to bear
under Section 3.07, and (C) the Registrar, in accordance with the Applicable
Procedures, will cause the principal amount of such Global Note to be decreased
by the aggregate principal amount of the beneficial interest so exchanged. If
all of the beneficial interests in a Global Note are so exchanged, such Global
Note will be deemed surrendered to the Trustee for cancellation, and the Trustee
will cause such Global Note to be cancelled in accordance with the Applicable
Procedures.
d)Transfer and Exchange of Physical Notes.
If Physical Notes are issued, a Holder may transfer a Physical Note by: (A)
surrendering such Physical Note for registration of transfer to the Registrar,
together with any endorsements or instruments of transfer required by any of the
Company, the Trustee or the Registrar; (B) if such Physical Note is a Restricted
Note, delivering any documentation that the Company, the Trustee or the
Registrar reasonably require to ensure that such transfer complies with
Section 3.07 and any applicable securities laws; and (C) satisfying all other
requirements for such transfer set forth in this Section 3.11 and Section 3.07.
Upon the satisfaction of conditions (A), (B) and (C), the Company, in accordance
with Section 3.04, will promptly execute and deliver to the Trustee, and the
Trustee, upon receipt of a Company Order, will, in accordance with Section 3.04,
promptly authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Physical Notes, of any authorized denominations,
having like aggregate Principal Amount and bearing any restrictive legends
required by Section 3.07.
If Physical Notes are issued, a Holder may exchange a Physical Note for other
Physical Notes of any authorized denominations and aggregate Principal Amount
equal to the aggregate Principal Amount of the Notes to be exchanged by
surrendering such Notes, together with any endorsements or instruments of
transfer required by any of the Company, the Trustee or the Registrar, at any
office or agency maintained by the Company for such purposes pursuant to
Section 4.02. Whenever a Holder surrenders Notes for exchange, the Company, in
accordance with Section 3.04, will promptly execute and deliver to the Trustee,
and the Trustee, upon receipt of a Company Order, will, in accordance with
Section 3.04, promptly authenticate and deliver the Notes that such Holder is
entitled to receive, bearing registration numbers not contemporaneously
outstanding and any restrictive legends that such Physical Notes are to bear
under Section 3.07.  
If Physical Notes are issued, a Holder may transfer or exchange a Physical Note
for a beneficial interest in a Global Note by (A) surrendering such Physical
Note for registration of transfer or exchange, together with any endorsements or
instruments of transfer required by any of the Company, the Trustee or the
Registrar, at any office or agency maintained by the Company for such purposes
pursuant to Section 4.02; (B) if such Physical Note is a Restricted Note,
delivering any documentation the Company, the Trustee or the Registrar
reasonably require to ensure that such transfer complies with Section 3.07 and
any applicable securities laws; (C) satisfying all other requirements for such
transfer set forth in this Section 3.11 and Section 3.07; and (D) providing
written instructions to the Trustee to make, or to direct the Registrar to make,
an adjustment in its books and records with respect to the applicable Global
Note to reflect an increase in the aggregate Principal Amount of the Notes
represented by such Global Note, which instructions will contain information
regarding the Depositary account to be credited with such increase. Upon the
satisfaction of conditions (A), (B), (C) and (D), the Trustee will cancel such
Physical Note and cause, or direct the Registrar to cause, in accordance with
the Applicable Procedures, the aggregate Principal Amount of Notes represented
by such Global Note to be increased by the aggregate Principal Amount of such
Physical Note, and will credit or cause to be credited the account of the Person
specified in the instructions provided by the exchanging Holder in an amount
equal to the aggregate Principal Amount of such Physical Note. If no Global
Notes are then outstanding, the Company, in accordance with Section 3.04, will
promptly execute and deliver to the Trustee, and the Trustee, upon receipt of a
Company Order, will, in accordance with Section 3.04, authenticate, a new Global
Note in the appropriate aggregate Principal Amount.
Section 3.12    Cancellation. The Company at any time may deliver to the Trustee
for cancellation any Notes previously authenticated and delivered hereunder that
the Company may have acquired in any manner whatsoever, and may deliver to the
Trustee for cancellation any Notes previously authenticated hereunder which the
Company has not issued and sold. The Trustee shall cancel all Notes surrendered
for registration of transfer, exchange, payment, purchase, repurchase,
conversion (pursuant to Article 7 hereof) or cancellation in accordance with its
customary practices. If the Company shall acquire any of the Notes, such
acquisition shall not operate as a Redemption or satisfaction of the
indebtedness represented by such Notes unless and until the same are delivered
to the Trustee for cancellation. The Notes so acquired, while held by or on
behalf of the Company or any of its Subsidiaries, shall not entitle the Holder
thereof to convert the Notes. The Company may not issue new Notes to replace
Notes it has paid in full or delivered to the Trustee for cancellation.
The Registrar shall retain, in accordance with its customary procedures, copies
of all letters, notices and other written communications received pursuant to
this Section 3.12. The Company shall have the right to inspect and make copies
of all such letters, notices or other written communications at any reasonable
time upon the giving of reasonable written notice to the Registrar.
Section 3.13    CUSIP Numbers. In issuing the Notes, the Company may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in notices of redemption as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Notes or as contained in any notice of a
Redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Company will promptly notify the
Trustee of any change in the “CUSIP” numbers.
ARTICLE 4.    
PARTICULAR COVENANTS OF THE COMPANY
Section 4.01    Payment of Principal and Interest. The Company covenants and
agrees that it shall duly and punctually pay or cause to be paid the principal
of and interest on each of the Notes at the places, at the respective times and
in the manner provided herein and in the Notes. If any Interest Payment Date,
the Maturity Date, any Redemption Date or any Fundamental Change Purchase Date
is not a Business Day, payment will be made on the next succeeding Business Day,
and no Additional Interest or penalty or default interest will accrue thereon
for the intervening period in respect of such delay.
Section 4.02    Maintenance of Office or Agency. The Company shall maintain an
office or agency in the United States, where the Notes may be surrendered for
registration of transfer or exchange or for presentation for payment or for
conversion and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be served. The Company shall give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency not designated or appointed by the Trustee. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office, and the Company hereby appoints the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.
The Company may also from time to time designate co-Registrars and one or more
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations.
The Company will give prompt written notice of any such designation or
rescission and of any change in the location of any such other office or agency.
The Company hereby initially designates the Trustee as Paying Agent, Registrar
and Conversion Agent.
So long as the Trustee is the Registrar, the Trustee agrees to mail, or cause to
be mailed, the notices set forth in Section 11.11(a) and the third paragraph of
Section 11.12. If co-Registrars have been appointed in accordance with this
Section, the Trustee shall mail such notices only to the Company and the Holders
of Notes it can identify from its records.
Section 4.03    Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 11.12, a Trustee, so that there shall
at all times be a Trustee hereunder.
Section 4.04    Provisions as to Paying Agent.
a)The Company may designate additional Paying Agents, rescind the designation of
any Paying Agent, or approve a change in the office through which any Paying
Agent acts. If the Company shall appoint a Paying Agent other than the Trustee,
or if the Trustee shall appoint such a Paying Agent, the Company will cause such
Paying Agent to execute and deliver to the Trustee an instrument in which such
agent shall agree with the Trustee, subject to the provisions of this Section
4.04:
(1)    that it will hold all sums held by it as such agent for the payment of
the principal of or interest on the Notes (whether such sums have been paid to
it by the Company or by any other obligor on the Notes) in trust for the benefit
of the Holders of the Notes;
(2)    that it will give the Trustee notice of any failure by the Company (or by
any other obligor on the Notes) to make any payment of the principal of or
interest on the Notes when the same shall be due and payable; and
(3)    that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
The Company shall, on or before each due date of the principal of or interest on
the Notes, deposit with the Paying Agent a sum (in funds which are immediately
available on the due date for such payment) sufficient to pay such principal or
interest, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of any failure to take such action; provided,
however, that if such deposit is made on the due date, such deposit shall be
received by the Paying Agent by 12:00 p.m. noon New York City time, on such
date. In the event that the Paying Agent receives funds in advance of the due
date, the Paying Agent shall be entitled to invest such funds in the U.S. Bank
Money Market Deposit Account, any earnings on which shall be for the account of
the Company
b)If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal of or interest on the Notes, set aside, segregate and
hold in trust for the benefit of the Holders of the Notes a sum sufficient to
pay such principal or interest so becoming due and will promptly notify the
Trustee of any failure to take such action and of any failure by the Company (or
any other obligor under the Notes) to make any payment of the principal of or
interest on the Notes when the same shall become due and payable. Upon any Event
of Default under Sections 9.01(i) or 9.01(j), the Trustee shall automatically be
the Paying Agent.
c)Anything in this Section 4.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay or cause to be paid to the Trustee
all sums held in trust by the Company or any Paying Agent hereunder as required
by this Section 4.04, such sums to be held by the Trustee upon the trusts herein
contained and upon such payment by the Company or any Paying Agent to the
Trustee, the Company or such Paying Agent shall be released from all further
liability with respect to such sums.
d)Anything in this Section 4.04 to the contrary notwithstanding, the agreement
to hold sums in trust as provided in this Section 4.04 is subject to Section
13.03 and Section 13.04.
The Trustee shall not be responsible for the actions of any other Paying Agents
(including the Company if acting as its own Paying Agent) and shall have no
control of any funds held by such other Paying Agents.
Section 4.05    Existence. Subject to Article 10, the Company will do or cause
to be done all things necessary to preserve and keep in full force and effect
its existence and rights (charter and statutory); provided, however, that the
Company shall not be required to preserve any such right if the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company.
Section 4.06    [Reserved]
Section 4.07    [Reserved]
Section 4.08    Rule 144A Information Requirement. The Company covenants and
agrees that it shall, during any period in which it is not subject to Section 13
or 15(d) under the Exchange Act, so long as any of the Notes or shares of Common
Stock delivered upon conversion of the Notes will, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, promptly provide to the Trustee and will, upon written request,
provide to any Holder or beneficial owner of such Notes or such shares of Common
Stock and any prospective purchaser of such Notes or such shares of Common
Stock, the information required pursuant to Rule 144A(d)(4) under the Securities
Act to facilitate the resale of such Notes or such shares of Common Stock
pursuant to Rule 144A under the Securities Act, and it will take such further
action as any Holder or beneficial owner of such Notes or such shares of Common
Stock may reasonably request from time to time to enable such Holder or
beneficial owner to sell such Notes or such shares of Common Stock in accordance
with Rule 144A, as such rule may be amended from time to time.
Section 4.09    Resale of Certain Notes. The Company shall not, and shall not
permit any of its Subsidiaries to, resell any Notes that have been reacquired by
the Company or any such Subsidiary. The Trustee shall have no responsibility in
respect of the Company’s performance of its agreement in the preceding sentence.
Section 4.10    Commission Filings and Reports. The Company covenants that any
documents or reports that the Company is required to file with the Commission
pursuant to Section 13 or 15(d) of the Exchange Act shall be filed by the
Company with the Trustee within 15 calendar days after the same is filed with
the Commission pursuant to its rules and regulations (giving effect to any grace
period provided by Rule 12b-25 under the Exchange Act); provided that in each
case the delivery of materials to the Trustee by electronic means or filing of
documents pursuant to the Commission’s “EDGAR” system (or any successor
electronic filing system) shall be deemed to constitute “filing” with the
Trustee for purposes of this Section 4.10. Delivery of such reports, information
and documents to the Trustee is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officer’s
Certificates).
Section 4.11    Book-Entry System. If the Notes cease to trade in the
Depositary’s book-entry settlement system, the Company covenants and agrees that
it shall use reasonable efforts to make such other book entry arrangements that
it determines are reasonable for the Notes.
Section 4.12    Additional Interest. If at any time Additional Interest become
payable by the Company pursuant to Section 9.03, the Company shall promptly
deliver to the Trustee a certificate to that effect and stating (i) the amount
of such Additional Interest that is payable and (ii) the date on which such
Additional Interest is payable. Unless and until a Trust Officer of the Trustee
receives such a certificate, the Trustee may assume without inquiry that no
Additional Interest is payable. If the Company has paid Additional Interest
directly to the Persons entitled to such Additional Interest, the Company shall
deliver to the Trustee a certificate setting forth the particulars of such
payment.
Section 4.13    [RESERVED].
Section 4.14    Stay; Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
the Notes as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this Indenture
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
Section 4.15    Compliance Certificate. The Company shall deliver to the
Trustee, within one hundred twenty (120) days after the end of each fiscal year
of the Company (commencing with the fiscal year ending 2013), an Officer’s
Certificate, stating whether or not to the knowledge of the signer thereof the
Company is in default in the performance and observance of any of the terms,
provisions and conditions of this Indenture (without regard to any period of
grace or requirement of notice provided hereunder) and, if the Company shall be
in default, specifying all such defaults and the nature and the status thereof
of which the signer may have knowledge.
The Company shall deliver to the Trustee, within 30 days after the Company
becomes aware of the occurrence of any Event of Default or an event which, with
notice or the lapse of time or both, would constitute an Event of Default, an
Officer’s Certificate setting forth the details of such Event of Default or
Default, its status and the action which the Company proposes to take with
respect thereto.
Any notice required to be given under this Section 4.15 shall be delivered to a
Trust Officer of the Trustee at its Corporate Trust Office.
Section 4.16    Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or otherwise cause or become effective
any consensual Lien on its property or asserts that secures Indebtedness of any
kind unless all payments due under the Notes are secured on an equal and ratable
basis with the obligations so secured until such time as such obligations are no
longer secured by a Lien, except Permitted Liens.
Section 4.17    Incurrence of Indebtedness.
a)For so long as any Notes are outstanding, the Company will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to (collectively, “incur”) any Indebtedness, except for Permitted Debt;
provided, however, that the Company may, and may permit any of its Subsidiaries
to, incur Indebtedness (other than Permitted Debt) if (1) no default or Event of
Default under this Indenture shall have occurred and be continuing at the time
of such incurrence or would occur as a consequence of such incurrence and (2)
after giving pro forma effect to such incurrence and the receipt and application
of the proceeds therefrom, the Consolidated Leverage Ratio would not exceed 4.00
to 1.00.
b)Section 4.17(a) will not prohibit the incurrence of any of the following items
of Indebtedness (collectively, “Permitted Debt”):
(1)    Indebtedness under any Credit Facility (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its subsidiaries thereunder) secured by the Company or its
subsidiaries’ accounts receivable and the proceeds thereof entered into by the
Company and/or any of its subsidiaries in an aggregate principal amount
outstanding at any time not to exceed $60.0 million;
(2)    unsecured Indebtedness incurred by the Company (including the Notes) in
an aggregate principal amount outstanding, not to exceed $65.0 million at any
time;
(3)    intercompany Indebtedness among the Company and any of its Subsidiaries;
(4)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Company
or any of its Subsidiaries, in an aggregate principal amount, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(4) not to exceed $15.0 million at any time outstanding; provided that the
principal amount of any Indebtedness permitted under this clause (4) did not at
the time of incurrence exceed the fair market value of the acquired, installed
or constructed asset or improvement so financed, as determined in good faith by
the Board of Directors of the Company;
(5)    the incurrence by the Company or any of its Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that is permitted by this Indenture to be
incurred under clauses (1), (2) or (5) under this definition of Permitted Debt
(other than clause (5) of this definition of “Permitted Debt”);
(6)    the incurrence by the Company or any of its Subsidiaries of Hedging
Obligations in the ordinary course of business and not for speculative purposes;
(7)    the incurrence by the Company or any of its Subsidiaries of endorsement
of instruments or other payment items for deposit in the ordinary course of
business;
(8)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
consisting of (i) unsecured guarantees incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds, bid bonds,
appeal bonds, completion guarantee and similar obligations; (ii) unsecured
guarantees arising with respect to customary indemnification obligations to
purchasers in connection with certain permitted dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of the Company and any of its
Subsidiaries, to the extent that the person that is obligated under such
guaranty could have incurred such underlying Indebtedness;
(9)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
owed to any person providing property, casualty, liability, or other insurance
to the Company or any of its Subsidiaries, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;
(10)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, performance, surety statutory and appeal bonds and Indebtedness to
trade creditors in the ordinary course of business; and
(11)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds, so
long as such Indebtedness is covered within five business days.
c)For purposes of determining compliance with this Section 4.17, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (11) above, or is
entitled to be incurred pursuant to the Section 4.17(a), the Company will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 4.17. Indebtedness under Credit Facilities
outstanding on the date on which Notes are first issued and authenticated under
this Indenture will initially be deemed to have been incurred on such date in
reliance on the exception provided by clause (1) of the definition of Permitted
Debt. The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this Section
4.17; provided, in each such case, that the amount of any such accrual,
accretion or payment is included in Consolidated Interest Expense of the Company
as accrued. Notwithstanding any other provision of this Section 4.17, the
maximum amount of Indebtedness that the Company or any Subsidiary may incur
pursuant to this Section 4.17 shall not be deemed to be exceeded solely as a
result of fluctuations in exchange rates or currency values.
d)The amount of any Indebtedness outstanding as of any date will be: (i) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; (ii) with respect to contingent obligations, the
maximum liability upon the occurrences of the contingency giving rise to the
obligation; and (iii) with respect to Hedging Obligations, the net amount
payable, if any, by such Persons of such Hedging Obligations terminated at that
time due to default by such Person.
ARTICLE 5.    
REDEMPTION
Section 5.01    Right to Redeem.
a)
The Notes may be redeemed in whole at the option of the Company on or after
February 15, 2018, if the Last Reported Sale Price of the Common Stock has been
greater than or equal to 130% of Conversion Price then in effect for at least 20
Trading Days (whether or not consecutive) during any 30 consecutive Trading Day
period ending within five Trading Days prior to the date on which the Company
provides notice of such redemption (such redemption, a “Redemption”).

b)
If the Company elects to redeem the Notes pursuant to a Redemption, the
Redemption Price shall be payable in cash and shall be equal to (i) 100% of the
Principal Amount of Notes redeemed, plus (ii) accrued and unpaid interest,
including Additional Interest, if any, to, but excluding, the Redemption Date;
plus (iii) the sum of the present values (with each such present value computed
by a nationally recognized independent investment banking firm, which may be the
Initial Purchaser, selected by the Company for this purpose using a discount
rate per annum equal to (x) the Reference Discount Rate plus (y) 0.50%) of each
of the remaining scheduled payments of interest that would have been made on the
Notes being redeemed had such Notes remained Outstanding from the Redemption
Date to the Maturity Date (excluding interest accrued to, but excluding, the
Redemption Date that is otherwise paid pursuant to the immediately preceding
clause (ii)). If the Notes are redeemed on a date that is after a Regular Record
Date and prior to the corresponding Interest Payment Date, the accrued interest
payable in respect of such Interest Payment Date shall not be payable to Holders
of the Notes to whom the Principal Amount of the Notes being redeemed pursuant
to the Redemption is paid, and shall instead pay the full amount of the relevant
interest payment on such Interest Payment Date to the Holder of record on the
relevant Regular Record Date for the corresponding Interest Payment Date. Except
as described above, the Company may not redeem the Notes unless all accrued and
unpaid interest thereon, including Additional Interest, if any, has been or is
simultaneously paid for all semiannual interest periods or portions thereof
terminating prior to the Redemption Date.

c)
No Notes may be redeemed by the Company pursuant to a Redemption if the
Principal Amount of the Notes has been accelerated, and such acceleration has
not been rescinded, on or prior to the Redemption Date.

d)
Except as provided in this Section 5.01, the Notes shall not be redeemable by
the Company.

e)
To the extent a Holder converts its Notes “in connection with” the Company’s
election to redeem the Notes, the Company will increase the Conversion Rate as
described in Section 7.07.

Section 5.02    Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date in connection with a Redemption, the Company shall mail
a written notice of redemption (a “Notice of Redemption”) by first-class mail,
postage prepaid, to the Trustee, the Paying Agent and each Holder of Notes to be
redeemed. At the time that Notice of Redemption is provided, the Company will
publish a notice containing the information required in the Notice of Redemption
in a newspaper of general circulation in the City of New York or publish the
information on the Company’s website or through such other public medium as the
Company may use at that time.
The Notice of Redemption shall specify the Notes to be redeemed and shall state:
a)
the Redemption Date;

b)
the Redemption Price

c)
the Applicable Conversion Rate and Applicable Conversion Price;

d)
the name and address of the Paying Agent and Conversion Agent;

e)
that Notes called for redemption may be converted at any time before the Close
of Business on the Business Day immediately preceding the Redemption Date unless
the Company fails to pay the Redemption Price;

f)
that Holders who want to convert Notes must satisfy the requirements set forth
therein and in this Indenture;

g)
that Notes called for redemption must be surrendered to the Paying Agent for
cancellation to collect the Redemption Price;

h)
that, unless the Company defaults in making payment of such Redemption Price,
interest will cease to accrue on and after the Redemption Date; and

i)
the CUSIP number of the Notes.

At the Company’s written request delivered at least 5 days prior to the date
such Notice of Redemption is to be given (unless a shorter time period shall be
acceptable to the Trustee), the Trustee shall give the Notice of Redemption to
each Holder of Notes to be redeemed in the Company’s name and at the Company’s
expense.
Section 5.03    Effect of Notice of Redemption. Once a Notice of Redemption is
given, Notes called for redemption become due and payable on the Redemption Date
and at the Redemption Price stated in the Notice of Redemption except for Notes
that are converted in accordance with the terms of this Indenture. Upon
surrender to the Paying Agent, such Notes shall be paid at the Redemption Price
stated in the Notice of Redemption.
Section 5.04    Deposit of Redemption Price. Prior to 12:00 p.m. noon (New York
City time) on a Redemption Date in connection with a Redemption, the Company
shall deposit with the Paying Agent (or if the Company or a Subsidiary or an
Affiliate of either of them is the Paying Agent, shall segregate and hold in
trust) money sufficient to pay the Redemption Price of all Notes to be redeemed
on that date other than Notes or portions of Notes called for redemption which
on or prior thereto have been delivered by the Company to the Trustee for
cancellation or have been converted. The Paying Agent shall as promptly as
practicable return to the Company any money not required for that purpose
because of conversion of Notes pursuant to Article 7. If such money is then held
by the Company in trust and is not required for such purpose it shall be
discharged from such trust.
If the Paying Agent holds money sufficient to pay the Redemption Price with
respect to any Notes for which a Notice of Redemption has been given, then,
immediately on and after the Redemption Date, interest on such Notes shall cease
to accrue, whether or not the Notes are delivered to the Paying Agent, and all
other rights of the Holders of such Notes shall terminate, other than the right
to receive the Redemption Price of such Note. Nothing herein shall preclude the
withholding of any taxes required by law to be withheld or deducted.
ARTICLE 6.    
[RESERVED]
ARTICLE 7.    
CONVERSION
Section 7.01    Right to Convert.
a)Subject to and upon compliance with the provisions of this Indenture, each
Holder shall have the right, at such Holder’s option, at any time prior to the
Close of Business on the Business Day immediately preceding the Maturity Date,
to convert the Principal Amount of any such Notes, or any portion of such
Principal Amount, into shares of Common Stock, provided that any portion of such
Principal Amount that a Holder elects to convert is equal to $1,000 or an
integral multiple of $1,000 in excess thereof.
b)Notwithstanding the foregoing, if a Holder’s Note is called for redemption
under Article 5, such Holder may surrender such Note for conversion at any time
prior to the Close of Business on the Business Day immediately preceding the
Redemption Date for such Note unless the Company fails to pay the Redemption
Price. If a Holder has already delivered a Fundamental Change Purchase Notice
with respect to a Note under Section 8.01, such Holder may convert such Note
only if such Holder first validly withdraws the related Fundamental Change
Purchase Notice pursuant to Section 8.03. If a Holder has surrendered such
Holder’s Note for purchase in connection with a Fundamental Change, such
Holder’s right to withdraw the related Fundamental Change Purchase Note and
convert each Note that is subject thereto will terminate at the Close of
Business on the Business Day prior to the relevant Fundamental Change Purchase
Date. The Company shall in certain cases increase the Conversion Rate for
Holders who elect to convert their notes in connection with the delivery of a
Notice of Redemption as set forth under Section 7.07.
c)Provisions of this Indenture that apply to conversion of all of a Note also
apply to conversion of a portion of a Note.
d)A Holder of Notes is not entitled to any rights of a holder of shares of
Common Stock until such Holder has converted its Notes, and only to extent such
Notes are deemed to have been converted into shares of Common Stock pursuant to
this Article 7.
Section 7.02    Conversion Procedure.
a)Each Note shall be convertible at the office of the Conversion Agent.
b)In order to exercise the conversion right with respect to any interest in
Global Notes, the Holder must complete the appropriate instruction form for
conversion pursuant to the Depositary’s book-entry conversion program, furnish
appropriate endorsements and transfer documents if required by the Company or
the Trustee or Conversion Agent, and pay the funds, if any, required by Section
7.03(c) and any transfer taxes or duties if required pursuant to Section 7.08.
However, no service charge will be imposed by the Company, the Trustee or the
Registrar for any registration of transfer or exchange of notes except in
compliance with the below provisions governing exercise of conversion rights. In
order to exercise the conversion right with respect to any Physical Notes, the
Holder of any such Notes to be converted, in whole or in part, shall:
(1)    complete and manually sign the conversion notice provided on the back of
the Note (the “Conversion Notice”) or facsimile of the conversion notice;
(2)    deliver the Conversion Notice, which is irrevocable, and the Note to the
Conversion Agent;
(3)    if required, furnish appropriate endorsements and transfer documents,
(4)    if required pursuant to Section 7.08, pay any transfer taxes or duties;
and
(5)    if required, pay funds equal to interest payable on the next Interest
Payment Date to which the Holder is not entitled as required by Section 7.03(c).
The date on which the Holder satisfies all of the applicable requirements set
forth above is the “Conversion Date.”
c)On the third Business Day immediately following the Conversion Date, the
Company shall issue and shall deliver to the converting Holder at the office of
the Conversion Agent, a certificate or certificates for the number of full
shares of Common Stock issuable in respect of such conversion in accordance with
the provisions of this Article 7. In case any Notes of a denomination greater
than $1,000 shall be surrendered for partial conversion, the Company shall
execute and the Trustee shall authenticate and deliver to the Holder of the
Notes so surrendered, without charge to such Holder, new Notes in authorized
denominations in an aggregate Principal Amount equal to the unconverted portion
of the surrendered Notes.
Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) surrendered for conversion on the Conversion Date for such
Notes (or portion thereof) and the converting Holder shall be deemed to have
become the record holder of any shares of Common Stock due upon such conversion
as of the Close of Business on the relevant Conversion Date.
d)Upon the conversion of an interest in a Global Note, the Trustee (or other
Conversion Agent appointed by the Company) shall make a notation on such Global
Note as to the reduction in the Principal Amount represented thereby. The
Company shall notify the Trustee in writing of any conversions of Notes effected
through any Conversion Agent other than the Trustee.
e)Each share certificate representing Common Stock issued upon conversion of the
Notes that are Restricted Notes shall bear the Restricted Stock Legend as set
forth in Section 3.07.
Section 7.03    Settlement upon Conversion.
a)With respect to any conversion of Notes, the Company shall, subject to the
provisions of this Article 7, deliver to converting Holders, in respect of each
$1,000 Principal Amount of Notes being converted, a number of shares of Common
Stock equal to the Applicable Conversion Rate, and, if applicable, pay any
Interest Make-Whole Payment as described in Section 7.03(f), on the third
Business Day immediately following the relevant Conversion Date, together with
cash in lieu of any fractional shares of Common Stock pursuant to Section
7.03(d) and any cash payable in connection with any such Interest Make-Whole
Payment pursuant to Section 7.03(f).
b)Upon conversion, Holders shall not receive any separate cash payment for
accrued and unpaid interest unless such conversion occurs between a Regular
Record Date and the Interest Payment Date to which it relates and the converting
Holder was the Holder on the relevant Regular Record Date.
c)If Notes are converted after the Close of Business on a Regular Record Date
for the payment of interest, Holders of such Notes at the Close of Business on
such Regular Record Date will receive the interest payable on such Notes on the
corresponding Interest Payment Date notwithstanding the conversion. Notes
surrendered for conversion during the period from the Close of Business on any
Regular Record Date to the Open of Business on the immediately following
Interest Payment Date, must be accompanied by funds equal to the amount of
interest payable on the Notes so converted; provided that no such payment need
be made (i) for conversions following the Regular Record Date immediately
preceding the Maturity Date; (ii) if the Company has delivered notice specifying
a Redemption Date that is after a Regular Record Date and on or prior to the
first Business Day immediately following the corresponding Interest Payment
Date; (iii) if the Company has specified a Fundamental Change Purchase Date that
is after a Regular Record Date and on or prior to the first Business Day
immediately following the corresponding Interest Payment Date; (iv) to the
extent of any overdue interest, if any overdue interest exists at the time of
conversion with respect to such Note; or (v) for conversions made pursuant to
Section 7.03(f).
d)The Company shall not issue fractional shares upon conversion of Notes. If
multiple Notes shall be surrendered for conversion at one time by the same
Holder, the number of full shares which shall be issuable upon conversion (and
the number of fractional shares, if any, for which cash shall be delivered)
shall be computed on the basis of the aggregate Principal Amount of the Notes
(or specified portions thereof to the extent permitted hereby) so surrendered.
If any fractional share would be issuable upon the conversion of any Notes, the
Company shall make payment in an amount of cash based on the current market
value of the fractional shares. The current market value of a fractional share
shall be determined (calculated to the nearest 1/1000th of a share) by
multiplying the closing sale price of the Common Stock on the relevant
Conversion Date (or, if such Conversion Date is not a Trading Day, on the
immediately preceding Trading Day) by such fractional share and rounding the
product to the nearest whole cent.
e)By delivery to the Holder of the full number of shares of Common Stock,
together with any cash payment for fractional shares and the Interest Make-Whole
Payment, if applicable, the Company will be deemed to satisfy in full its
obligation to pay the Principal Amount of the Notes and all accrued and unpaid
interest to, but excluding, the Conversion Date. Upon conversion of the Notes,
all accrued and unpaid interest to, but excluding, the Conversion Date will be
deemed to be paid in full rather than canceled, extinguished or forfeited,
subject to Section 7.03(c) above.
Notwithstanding the foregoing, unless and until the Company obtains shareholder
approval to issue 20% or more of the Common Stock outstanding at the time the
Notes are issued in accordance with certain listing standards of the NASDAQ
Global Market, if the Company is required to deliver shares of Common Stock to a
converting Holder and such number of shares, in aggregate with all the other
shares of Common Stock previously delivered by the Company upon conversion of
Notes, exceeds 19.99% of the Common Stock outstanding on the date that the Notes
are first issued, the Company will pay to such Holder the value of any such
excess shares in cash (based on the per-share volume-weighted average price of
the Common Stock as displayed under the heading “Bloomberg VWAP” on Bloomberg
Page “OCLR <equity> AQR” (or its equivalent successor if such page is not
available) in respect of the 5 Trading Day period commencing on the second
Scheduled Trading Day next succeeding the relevant Conversion Date); provided
that the Company will notify such Holder of the exact manner in which such cash
value will be determined no later than the Close of Business on the Scheduled
Trading Day immediately following the Conversion Date.
f)Prior to February 15, 2018, in the event the Last Reported Sale Price of the
Common Stock for 20 or more Trading Days (whether or not consecutive) in a
period of 30 consecutive Trading Days ending within five Trading Days prior to
the date the Company receives a Conversion Notice exceeds the Conversion Price
in effect on each such Trading Day, the Company shall, in addition to delivering
the shares of Common Stock upon conversion by the Holder of the Notes pursuant
to Section 7.03, together with cash in lieu of fractional shares, make a payment
(the “Interest Make-Whole Payment”) in cash equal to the sum of the remaining
scheduled payments of interest on the Notes to be converted through February 15,
2018. The Company will notify Holders (with a copy to the Trustee and the
Conversion Agent) of such Interest Make-Whole Payment amount no later than one
Business Day after the Company receives the Conversion Notice.
If a Holder converts its Notes pursuant to this Section 7.03(f) after the Close
of Business on a Regular Record Date for the payment of interest and before the
Open of Business on the immediately following Interest Payment Date, the Company
will not pay accrued interest to any converting Holder, and will instead pay the
full amount of the relevant interest payment on such Interest Payment Date to
the Holder of record on such Interest Record Date. In such case, the Interest
Make-Whole Payment to such converting Holders will equal the sum of the
remaining interest payments, starting with the next Interest Payment Date for
which interest has not been provided for until February 15, 2018, calculated as
described in this Section 7.03(f).
Any Holder that converts its Notes in connection with a Make-Whole Fundamental
Change as described in Section 7.07 will not receive the Interest Make-Whole
Payment but will instead receive the Additional Shares pursuant to Section 7.07
and as set forth in the table in Schedule A.
Section 7.04    Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs
as described below, except that the Company will not make any adjustment to the
Conversion Rate if Holders of Notes participate (other than in the case of a
share split or share combination), at the same time and on the same terms as
holders of shares of Common Stock, solely as a result of holding the Notes, in
any of the transactions described in this Section 7.04, without having to
convert their Notes, as if such Holders held a number of shares of Common Stock
equal to the Applicable Conversion Rate in effect immediately prior to the
adjustment thereof in respect of such transaction, multiplied by the Principal
Amount of Notes held by such Holders, divided by $1,000.
a)If the Company issues shares of Common Stock as a dividend or distribution on
the Common Stock, or the Company effects a share split or share combination, the
Conversion Rate will be adjusted based on the following formula:
CR1 = CR0 x
OS1
OS0
 
 

Where,
CR0 =    the Conversion Rate in effect immediately prior to the Close of
Business on the Record Date of such dividend or distribution, or immediately
prior to the Open of Business on the effective date of such share split or share
combination, as applicable;
CR1 =    the Conversion Rate in effect immediately after the Close of Business
on such Record Date or immediately after the Open of Business on such effective
date, as applicable;
OS0 =    the number of shares of Common Stock outstanding immediately prior to
the Close of Business on such Record Date or immediately prior to the Open of
Business on such effective date, as applicable; and
OS1 =    the number of shares of Common Stock outstanding immediately after the
Close of Business on such Record Date or immediately after the Open of Business
on such effective date, as applicable.
Any adjustment made pursuant to this Section 7.04(a) shall become effective
immediately after the Close of Business on the Record Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 7.04(a) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared or announced.
b)If the Company distributes to all or substantially all holders of shares of
Common Stock any rights, options or warrants entitling them for a period of not
more than 45 calendar days after the date of such distribution to subscribe for
or purchase shares of Common Stock, at a price per share less than the average
of the Last Reported Sale Prices of the Common Stock over the 10 consecutive
Trading-Day period ending on, and including, the Trading Day immediately
preceding the date of announcement of such distribution, the Conversion Rate
will be increased based on the following formula:
CR1 = CR0 x
OS0 + X
OS0 + Y
 
 

where,
CR0 =    the Conversion Rate in effect immediately prior to the Close of
Business on the Record Date for such distribution;
CR1 =    the Conversion Rate in effect immediately after the Close of Business
on such Record Date;
OS0 =    the number of shares of Common Stock outstanding immediately prior to
the Close of Business on such Record Date;
X =    the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and
Y =    the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights, options or warrants divided by the average of the Last
Reported Sale Prices of the Common Stock over the 10 consecutive Trading-Day
period ending on, and including, the Trading Day immediately preceding the date
of announcement of the distribution of such rights, options or warrants.
The foregoing increase in the Conversion Rate shall be successively made
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Close of Business on the Record Date for such
distribution. If such rights, options or warrants are not so distributed, the
Conversion Rate will be immediately readjusted to the Conversion Rate that would
then be in effect if such Record Date for such distribution had not been fixed.
In addition, to the extent that shares of Common Stock are not delivered after
the expiration of such rights, options or warrants, the Conversion Rate shall be
immediately readjusted to the Conversion Rate that would then be in effect had
the increase made for the distribution of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered.
In determining whether any rights, options or warrants entitle the holders of
shares of Common Stock to subscribe for or purchase shares of Common Stock at
less than such average of the Last Reported Sale Prices of Common Stock over the
10 consecutive Trading-Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such distribution, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable upon exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.
c)If the Company distributes shares of its Capital Stock, evidences of its
indebtedness, other assets or property of the Company or rights, options or
warrants to acquire the Company’s Capital Stock or other securities (the
“Distributed Property”), to all or substantially all holders of shares of Common
Stock, excluding:
(1)    dividends or distributions of Common Stock or rights, options or warrants
as to which an adjustment was effected pursuant to Section 7.04(a) or Section
7.04(b), as the case may be;
(2)    dividends or distributions paid exclusively in cash as to which an
adjustment was effected pursuant to Section 7.04(d); and
(3)    Spin-Offs to which the provisions set forth below in this Section 7.04(c)
apply;
then the Conversion Rate will be increased based on the following formula:
CR1 = CR0 x
SP0
SP0 - FMV
 
 

where,
CR0 =    the Conversion Rate in effect immediately prior to the Close of
Business on the Record Date for such distribution;
CR1 =    the Conversion Rate in effect immediately after the Close of Business
on such Record Date;
SP0 =    the average of the Last Reported Sale Prices of the Common Stock over
the 10 consecutive Trading-Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and
FMV =    the Fair Market Value (as determined by the Board of Directors) of the
Distributed Property distributed with respect to each outstanding share of
Common Stock on the Ex-Dividend Date for such distribution;
provided that if “FMV” as set forth above is equal to or greater than “SP0” as
set forth above, in lieu of the foregoing increase, adequate provision will be
made so that each Holder of a Note shall receive on the date on which the
Distributed Property is distributed to holders of the Common Stock, for each
$1,000 Principal Amount of the Notes, the amount and kind of Distributed
Property that such Holder would have received had such Holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date for such
distribution; provided further that if the Board of Directors determines “FMV”
for purposes of the foregoing increase by reference to the actual or when-issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in computing the average of the Last
Reported Sale Prices of the Common Stock for purposes of determining “SP0” as
set forth above.
An increase in the Conversion Rate made pursuant to the immediately preceding
paragraph shall become effective after the Close of Business on the Record Date
for such distribution.
With respect to an adjustment pursuant to this Section 7.04(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary, or other business unit or affiliate, of the Company,
where such Capital Stock or similar equity interest is listed or quoted (or will
be listed or quoted upon consummation of the Spin-Off) on a major U.S. or
non-U.S. securities exchange (a “Spin-Off”), the Conversion Rate will be
increased based on the following formula:
CR1 = CR0 x
FMV0 + MP0
 
MP0
 
 
 

where
CR0 =    the Conversion Rate in effect immediately prior to the end of the
Valuation Period;
CR1 =    the Conversion Rate in effect immediately after the end of the
Valuation Period;
FMV0 =the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of shares of Common Stock
applicable to one share of Common Stock (determined for purposes of the
definition of “Last Reported Sale Price” as if such Capital Stock or similar
equity interest were Common Stock) over the first ten consecutive Trading-Day
period after, and including, the effective date of the Spin-Off (the “Valuation
Period”); and
MP0 =    the average of the Last Reported Sale Prices of the Common Stock over
the Valuation Period.
The increase in the Conversion Rate under the preceding paragraph will be
determined as of the Close of Business on the last Trading Day of the Valuation
Period but will be given effect immediately after the Close of Business on the
Record Date of the Spin-Off; provided that in respect of any conversion during
the Valuation Period, references with respect to 10 consecutive Trading Days
shall be deemed replaced with such lesser number of Trading Days as have elapsed
from, and including, and including the effective date of such Spin-Off to, and
including, and the Conversion Date in determining the Applicable Conversion
Rate. If any dividend or distribution that constitutes a Spin-Off is declared
but not so paid or made, the Conversion Rate shall be immediately decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared. For the avoidance of doubt,
if the application of the foregoing formula would result in a decrease in the
Conversion Rate, no adjustment to the Conversion Rate will be made (other than
with respect to the Company’s right to readjust the Conversion Rate as described
in the immediately preceding sentence).
For purposes of this Section 7.04(c) (and subject in all respect to Section
7.12), rights, options or warrants distributed by the Company to all holders of
the Common Stock entitling them to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”): (i) are deemed to be
transferred with such Common Stock; (ii) are not exercisable; and (iii) are also
issued in respect of future issuances of Common Stock, shall be deemed not to
have been distributed for purposes of this Section 7.04(c) (and no adjustment to
the Conversion Rate under this Section 7.04(c) will be required) until the
occurrence of the earliest Trigger Event, whereupon such rights, options or
warrants shall be deemed to have been distributed and an appropriate adjustment
(if any is required) to the Conversion Rate shall be made under this Section
7.04. If any such right, option or warrant, including any such existing rights,
options or warrants distributed prior to the date of this Indenture, are subject
to events, upon the occurrence of which such rights, options or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets or property, then the date of the occurrence of any and each such event
shall be deemed to be the date of distribution and Record Date with respect to
new rights, options or warrants with such rights (in which case the existing
rights, options or warrants shall be deemed to terminate and expire on such date
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the immediately preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 7.04(c) was made, (1) in the case of any such rights, options or
warrants that shall all have been redeemed or purchased without exercise by any
holders thereof, upon such final redemption or purchase (x) the Conversion Rate
shall be readjusted as if such rights, options or warrants had not been issued
and (y) the Conversion Rate shall then again be readjusted to give effect to
such distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share of Common Stock
redemption or purchase price received by a holder or holders of shares of Common
Stock with respect to such rights, options or warrants (assuming such holder had
retained such rights, options or warrants), made to all holders of shares of
Common Stock as of the date of such redemption or purchase, and (2) in the case
of such rights, options or warrants that shall have expired or been terminated
without exercise by any holders thereof, the Conversion Rate shall be readjusted
as if such rights, options and warrants had not been issued.
For purposes of Section 7.04(a), Section 7.04(b) and this Section 7.04(c), any
dividend or distribution to which this Section 7.04(c) is applicable that also
includes one or both of:
(A)    a dividend or distribution of shares of Common Stock to which Section
7.04(a) is applicable (the “Clause A Distribution”); or
(B)    a dividend or distribution of rights, options or warrants to which
Section 7.04(b) is applicable (the “Clause B Distribution”),
then (1) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 7.04(c) is applicable (the “Clause C Distribution”) and any
adjustment to the Conversion Rate required by this Section 7.04(c) with respect
to such Clause C Distribution shall then be made, and (2) the Clause A
Distribution and Clause B Distribution shall be deemed to immediately follow the
Clause C Distribution and any adjustment to the Conversion Rate required by
Section 7.04(a) and Section 7.04(b) with respect thereto shall then be made,
except that, if determined by the Company (I) the “Record Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Record Date
of the Clause C Distribution and (II) any shares of Common Stock included in the
Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the Close of Business on such Record Date or
immediately prior to the Open of Business on such effective date, as applicable”
within the meaning of Section 7.04(a) or “outstanding immediately prior to the
Close of Business on such Record Date” within the meaning of Section 7.04(b).
d)
If any cash dividend or distribution is paid or made to all or substantially all
holders of shares of Common Stock, the Conversion Rate shall be increased based
on the following formula:

CR1 = CR0 x
SP0
SP0 – C
 
 

where,
CR0 =    the Conversion Rate in effect immediately prior to the Close of
Business on the Record Date for such dividend or distribution;
CR1 =    the Conversion Rate in effect immediately after the Close of Business
on the Record Date for such dividend or distribution;
SP0 =    the average of the Last Reported Sale Prices of the Common Stock over
the 10 consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and
C =    the amount in cash per share the Company distributes to holders of shares
of Common Stock.
The increase in the Conversion Rate under this Section 7.04(d) will become
effective immediately after the Close of Business on the Record Date for such
dividend or distribution. If such dividend or distribution is not so paid or
made, the Conversion Rate shall be immediately decreased to the Conversion Rate
that would then be in effect if such dividend or distribution had not been
declared. For the avoidance of doubt, if the application of the foregoing
formula would result in a decrease in the Conversion Rate, no adjustment to the
Conversion Rate will be made (other than with respect to the Company’s right to
readjust the Conversion Rate as described in the immediately preceding
sentence).
Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, each Holder of
a Note shall receive, for each $1,000 Principal Amount of Notes, at the same
time and upon the same terms as holders of shares of Common Stock, the amount of
cash that such Holder would have received if such Holder owned a number of
shares of Common Stock equal to the Conversion Rate in effect on the Record Date
for such dividend or distribution.
e)If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for shares of Common Stock, to the extent that
the cash and value of any other consideration included in the payment per share
of Common Stock exceeds the average of the Last Reported Sale Prices of the
Common Stock over the first 10 consecutive Trading-Day period immediately
following, and including, the Trading Day next succeeding the last date on which
tenders or exchanges may be made pursuant to such tender offer or exchange
offer, the Conversion Rate will be increased based on the following formula:
CR1 = CR0 x
AC + (SP1 x OS1)
OS0 x SP1
 
 

where
CR0 =    the Conversion Rate in effect immediately prior to the Close of
Business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender offer or exchange offer
expires;
CR1 =    the Conversion Rate in effect immediately after the Close of Business
on the 10th Trading Day immediately following, and including, the Trading Day
next succeeding the date such tender offer or exchange offer expires;
AC =    the aggregate value of all cash and any other consideration (as
determined by the Board of Directors) paid or payable for shares of Common Stock
purchased in such tender offer or exchange offer;
OS0 =    the number of shares of Common Stock outstanding immediately prior to
the date such tender offer or exchange offer expires (prior to giving effect to
the purchase of all shares of Common Stock accepted for purchase or exchange in
such tender offer of exchange offer);
OS1 =    the number of shares of Common Stock outstanding immediately after the
date such tender offer or exchange offer expires (after giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender offer or exchange offer); and
SP1 =    the average of the Last Reported Sale Prices of Common Stock over the
first 10 consecutive Trading-Day period immediately following, and including, on
the Trading Day next succeeding the date such tender offer or exchange offer
expires.
The increase in the Conversion Rate under this Section 7.04(e) shall occur at
the Close of Business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender offer or
exchange offer expires but will be given effect immediately after the Close of
Business on the date such tender offer or exchange offer expires; provided that
in respect of any conversion within the first 10 consecutive Trading-Day period
immediately following, and including, the date any such tender offer or exchange
offer expires, references to 10 consecutive Trading Days shall be deemed
replaced with such lesser number of Trading Days as have elapsed from, and
including, the date such tender offer or exchange offer expires to, and
including, the Conversion Date in determining the Applicable Conversion Rate.
f)Except as herein provided, the Company will not adjust the Conversion Rate for
the issuance of shares of the Common Stock or any securities convertible into or
exchangeable for shares of the Common Stock or the right to purchase shares of
the Common Stock or such convertible or exchangeable securities. For the
avoidance of doubt, if the application of the foregoing formulas would result in
a decrease in the Conversion Rate, no adjustment to the Conversion Rate will be
made (other than as a result of a reverse share split or share combination and
subject to the Company’s right to readjust the Conversion Rate as described in
this Section 7.04).
g)In addition to those Conversion Rate adjustments required by Sections 7.04(a),
7.04(b), 7.04(c), 7.04(d) and 7.04(e), and to the extent permitted by applicable
law and subject to the applicable rules of The NASDAQ Global Market (including
Market Rule 5635) and, if applicable, any securities exchange on which the
Company’s securities are then listed, the Company from time to time (i) may
increase the Conversion Rate by any amount for a period of at least 20 Business
Days if the Board of Directors determines that such increase would be in the
Company’s best interest and (ii) may also (but is not required to) increase the
Conversion Rate to avoid or diminish any income tax to holders of shares of
Common Stock or rights to purchase shares of Common Stock in connection with any
dividend or distribution of shares of Common Stock (or rights to acquire shares
of Common Stock) or similar event. Whenever the Conversion Rate is increased
pursuant to this Section 7.04(g), the Company shall mail to Holders of record of
the Notes a notice of the increase at least 5 days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.
h)
The Conversion Rate will not be adjusted, among other things:

(1)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
(2)    upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee or director
benefit plan or program of the Company, or assumed by the Company, or any of the
Company’s Subsidiaries;
(3)    upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the Notes were
first issued, except as set forth in Section 7.12;
(4)    for a change in the par value of the Common Stock; or
(5)    for accrued and unpaid interest, and Additional Interest, if any.
i)Adjustments to the Conversion Rate under this Article 7 shall be calculated to
the nearest cent or to the nearest one-ten thousandth (1/10,000th) of a share of
Common Stock. No adjustment shall be made to the Conversion Rate unless such
adjustment would require a change of at least 1% in the Applicable Conversion
Rate. Any adjustment that would otherwise be required to be made shall be
carried forward and taken into account in any future adjustment. Notwithstanding
the foregoing, upon any conversion of the Notes (solely with respect to the
Notes to be converted), the Company shall give effect to all adjustments that
Company otherwise has deferred pursuant to the immediately preceding sentence,
and those adjustments will no longer be carried forward and taken into account
in any future adjustment.
j)Whenever the Conversion Rate is adjusted as herein provided, the Company shall
promptly file with the Trustee and any Conversion Agent an Officer’s Certificate
setting forth the Conversion Rate after such adjustment and setting forth a
brief statement of the facts requiring such adjustment. Unless and until a Trust
Officer of the Trustee shall have received such Officer’s Certificate, the
Trustee shall not be deemed to have knowledge of any adjustment of the
Conversion Rate and may assume without inquiry that the last Conversion Rate of
which it has knowledge is still in effect. Promptly after delivery of such
certificate, the Company shall prepare a notice of such adjustment of the
Conversion Rate setting forth the adjusted Conversion Rate and the date on which
each adjustment became effective and shall mail such notice of such adjustment
of the Conversion Rate to each Holder at such Holder’s latest address appearing
on the list of Holders provided for in Section 3.06, within 20 days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of any such adjustment.
k)In any case in which this Section 7.04 provides that an adjustment shall
become effective immediately after a Record Date for an event, the Company may
defer until the occurrence of such event (i) issuing to the Holder of any Notes
converted after such Record Date and before the occurrence of such event the
additional shares of Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment and (ii) paying to such
Holder any amount in cash in lieu of any fraction pursuant to Section 7.03.
l)For purposes of this Section 7.04, the number of shares of Common Stock at any
time outstanding shall not include shares held in the treasury of the Company,
so long as the Company does not pay any dividend or make any distribution on
shares of Common Stock held in the treasury of the Company, but shall include
shares issuable in respect of scrip certificates issued in lieu of fractions of
shares of Common Stock.
m)A Holder of Notes may, in some circumstances, including a distribution of cash
dividends to holders of shares of the Common Stock, be deemed to have received a
distribution subject to U.S. federal income tax as a result of an adjustment or
the nonoccurrence of an adjustment to the Conversion Rate. To the extent the
applicable withholding agent pays withholding taxes or backup withholding on
behalf of a Holder or beneficial owner (for U.S. federal income tax purposes) of
a Note as a result of an adjustment or the nonoccurrence of an adjustment to the
Conversion Rate, the applicable withholding agent may, at its option, set off
such payments against payments on the Note or, in certain circumstances, the
Common Stock received on any conversion of the Note.
Section 7.05    Effect of Reclassification, Consolidation, Merger or Sale. In
the case of (i) any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a subdivision or combination), (ii) any
consolidation, merger or combination involving the Company, (iii) any sale,
lease or other transfer to a third party of the consolidated assets of the
Company and its Subsidiaries substantially as an entirety, or (iv) any statutory
share exchange, in each case, as a result of which the Common Stock would be
converted into, or exchanged for, stock, other securities, other property or
assets (including cash or any combination thereof) (any such event, a “Merger
Event”), then, at the effective time of the Merger Event, the Company shall
execute with the Trustee a supplemental indenture permitted under Section 14.01
providing for the right to convert each $1,000 Principal Amount of Notes into
the kind and amount of shares of stock, other securities or other property or
assets (including cash or any combination thereof) that a holder of a number of
shares of Common Stock equal to the Conversion Rate immediately prior to such
Merger Event would have owned or been entitled to receive (the “Reference
Property”) upon such Merger Event. If such Merger Event causes the Common Stock
to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of shareholder election),
the Reference Property into which the Notes will be convertible will be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of shares of Common Stock that affirmatively make such an election.
The Company shall notify Holders of the Notes and the Trustee of such weighted
average as soon as practicable after such determination is made. The Company
shall not become a party to any Merger Event unless its terms are consistent
with the foregoing.
The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
register of the Notes maintained by the Registrar, within 20 days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of such supplemental indenture. The above provisions of this Section
shall similarly apply to successive reclassifications, changes, consolidations,
mergers, combinations, sales and conveyances. If this Section 7.05 applies to
any event or occurrence, Section 7.04 shall not apply.
Section 7.06    Adjustments of Prices. Whenever any provision of this Indenture
requires a calculation of the Last Reported Sale Prices over a span of multiple
days (including with respect to the Share Price for purposes of a Make-Whole
Fundamental Change), the Company will make appropriate adjustments determined by
the Company or its agents to account for any adjustment to the Conversion Rate
that becomes effective, or any event requiring an adjustment to the Conversion
Rate where the Ex-Dividend Date, Record Date, effective date or expiration date,
as the case may be, of the event occurs, at any time during the period during
which such prices are to be calculated. Such adjustments will be effective as of
the Ex-Dividend Date, Record Date, effective date or expiration date, as the
case may be, of the event causing the adjustment to the Conversion Rate.
Section 7.07    Adjustment upon Conversion in connection with (i) a Make-Whole
Fundamental Change or (ii) the Delivery of a Notice of Redemption.
a)If (i) a Make-Whole Fundamental Change occurs or (ii) the Company delivers a
Notice of Redemption and a Holder elects to convert its Notes in connection with
(1) such Make-Whole Fundamental Change or (2) delivery of such Notice of
Redemption, the Company shall increase the Conversion Rate for the Notes so
surrendered for conversion by a number of additional shares of Common Stock (the
“Additional Shares”) as set forth below. A conversion of Notes shall be deemed
for these purposes to be “in connection with” (x) a Make-Whole Fundamental
Change if the Conversion Notice is received by the Conversion Agent during the
period from, and including, the Effective Date of the Make-Whole Fundamental
Change up to, and including, the Business Day immediately prior to the related
Fundamental Change Purchase Date (or, in the case of a Make-Whole Fundamental
Change that would have been a Fundamental Change but for the proviso in clause
(2) of the definition thereof, the 35th Trading Day immediately following the
Effective Date of such Make-Whole Fundamental Change) or (y) the delivery of a
Notice of Redemption if the Conversion Notice is received by the Conversion
Agent from, and including, the date of any Notice of Redemption until the Close
of Business on the Business Day immediately preceding the related Redemption
Date as provided under Article 5.
b)Upon surrender of Notes for conversion in connection with (i) a Make-Whole
Fundamental Change or (ii) the delivery of a Notice of Redemption, the Company
shall deliver shares of Common Stock, including the Additional Shares, as
provided under Section 7.03. If the consideration for the shares of Common Stock
in any Make-Whole Fundamental Change described in clause (2) of the definition
of Fundamental Change is comprised entirely of cash, for any conversion of the
Notes following the Effective Date of such Make-Whole Fundamental Change, the
conversion obligation will be calculated based solely on the Share Price for the
transaction and will be deemed to be, per $1,000 Principal Amount of Notes, an
amount equal to the Applicable Conversion Rate (including any adjustment as
described in this Section 7.07) multiplied by such Share Price. In such event,
the conversion obligation will be determined and paid to Holders in cash on the
third Business Day following the Conversion Date.
c)The number of Additional Shares, if any, by which the Conversion Rate will be
increased will be determined by reference to the table attached as Schedule A
hereto, based on the date on which the Make-Whole Fundamental Change occurs or
becomes effective (the “Effective Date”) or the date of the Notice of
Redemption, as applicable, and the price (the “Share Price”) as determined under
the two immediately following sentences. If the holders of the shares of Common
Stock receive only cash in a Make-Whole Fundamental Change described in clause
(2) of the definition of Fundamental Change, the Share Price shall be the cash
amount paid per share of Common Stock. Otherwise, the Share Price shall be the
average of the Last Reported Sale Prices of the Common Stock over the five
consecutive Trading-Day period ending on, and including, the Trading Day
immediately preceding the Effective Date of such Make-Whole Fundamental Change
or the date of the Notice of Redemption, as applicable.
d)The Share Prices set forth in the column headings of the table in Schedule A
hereto shall be adjusted as of any date on which the Conversion Rate of the
Notes is otherwise adjusted pursuant to Section 7.04. The adjusted Share Prices
shall equal the Share Prices immediately prior to such adjustment, multiplied by
a fraction, the numerator of which is the Conversion Rate immediately prior to
such adjustment giving rise to the Share Price adjustment and the denominator of
which is the Conversion Rate as so adjusted. The number of Additional Shares set
forth in such table shall be adjusted in the same manner as the Conversion Rate
as set forth in Section 7.04.
For the avoidance of doubt, if a Holder converts its Notes in connection the
delivery of a Notice of Redemption, then the Holder will be entitled to the
shares of Common Stock based on the then applicable Conversion Rate as adjusted
by the table in Schedule A but not also the present value of coupon payments
that are part of the Redemption Price. A Holder that has its Notes redeemed
following the delivery of a Notice of Redemption will receive only the
Redemption Price and not also the Additional Shares contemplated by the table in
Schedule A.
e)The exact Share Prices and Effective Date or the date of the Notice of
Redemption, as applicable, may not be set forth in the table in Schedule A, in
which case:
If the Share Price is between two Share Prices in the table or the relevant date
is between two dates in the table, the number of Additional Shares will be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Share Prices and the earlier and later
dates, as applicable, based on a 365-day year.
If the Share Price is greater than $15.00 per share (subject to adjustment in
the same manner and at the same time as the Share Prices pursuant to Section
7.07(d)), no Additional Shares will be added to the Conversion Rate.
If the Share Price is less than $1.46 per share (subject to adjustment in the
same manner and at the same time as the Share Prices pursuant to Section
7.07(d)), no Additional Shares will be added to the Conversion Rate.
Notwithstanding the foregoing, in no event shall the Conversion Rate exceed
684.9315 per $1,000 Principal Amount of Notes, subject to adjustments in the
same manner as the Conversion Rate is required to be adjusted as set forth in
Section 7.04.
f)If a Holder of Notes elects to convert its Notes prior to (i) the Effective
Date of any Make-Whole Fundamental Change or (ii) the date of the Notice of
Redemption, as the case may be, and the Make-Whole Fundamental Change or
Redemption does not occur, such Holder shall not be entitled to an increased
Conversion Rate in connection with such conversion.
g)The Company shall notify Holders and the Trustee of the Effective Date of any
Make-Whole Fundamental Change or the date of the Notice of Redemption, as
applicable, and issue a press release announcing such date no later than five
Business Days after such Date.
Section 7.08    Taxes on Shares Issued. Any issue of share certificates on
conversions of Notes shall be made without charge to the converting Holder for
any documentary, transfer, stamp or any similar tax in respect of the issue
thereof, and the Company shall pay any and all documentary, stamp or similar
issue or transfer taxes or duties that may be payable in respect of the issue or
delivery of shares of Common Stock on conversion of Notes pursuant hereto. The
Company shall not, however, be required to pay any such tax which may be payable
in respect of any transfer involved in the issue and delivery of shares in any
name other than that of the Holder of any Notes converted, and the Company shall
not be required to issue or deliver any such share certificate unless and until
the Person or Persons requesting the issue thereof shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.
Section 7.09    Reservation of Shares; Shares to be Fully Paid; Compliance with
Governmental Requirements. The Company shall provide, free from preemptive
rights, out of its authorized but unissued shares or shares held in treasury,
sufficient shares of Common Stock to provide for the conversion of the Notes
from time to time as such Notes are presented for conversion (assuming that, at
the time of the computation of such number of shares or securities, all such
Notes would be held by a single Holder).
Before taking any action that would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value, if any, of the shares of Common Stock issuable upon
conversion of the Notes, the Company will take all corporate action which may,
in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue shares of such shares of Common Stock at such adjusted
Conversion Price.
The Company covenants that all shares of Common Stock that may be issued upon
conversion of Notes shall be newly issued shares or treasury shares, shall be
duly authorized, validly issued, fully paid and non-assessable and shall be free
from preemptive rights and free from any lien or adverse claim.
The Company shall use its reasonable efforts to list or cause to have quoted any
shares of Common Stock to be issued upon conversion of Notes on each national
securities exchange or over-the-counter or other domestic market on which the
Common Stock is then listed or quoted.
Section 7.10    Responsibility of Trustee and Conversion Agent. The Trustee and
any other Conversion Agent shall not at any time be under any duty or
responsibility to any Holder to determine the Conversion Rate or whether any
facts exist which may require any adjustment of the Conversion Rate, or with
respect to the nature or extent or calculation of any such adjustment when made,
or with respect to the method employed, or herein or in any supplemental
indenture provided to be employed, in making the same. The Trustee and any other
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any Common Stock, or of any securities or property,
which may at any time be issued or delivered upon the conversion of any Notes;
and the Trustee and any other Conversion Agent make no representations with
respect thereto. Neither the Trustee nor any Conversion Agent shall be
responsible for any failure of the Company to issue, transfer or deliver any
shares of Common Stock or share certificates or other securities or property or
cash upon the surrender of any Notes for the purpose of conversion or to comply
with any of the duties, responsibilities or covenants of the Company contained
in this Article 7. Without limiting the generality of the foregoing, neither the
Trustee nor any Conversion Agent shall be under any responsibility to determine
the correctness of any provisions contained in any supplemental indenture
entered into pursuant to Section 7.05 relating either to the kind or amount of
shares of stock or securities or property (including cash) receivable by Holders
upon the conversion of their Notes after any event referred to in such Section
7.05 or to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 11.01, may accept as conclusive evidence of the
correctness of any such provisions, and shall be protected in relying upon, the
Officer’s Certificate (which the Company shall be obligated to file with the
Trustee prior to the execution of any such supplemental indenture) with respect
thereto.
Section 7.11    Notice to Holders Prior to Certain Actions. In case:
a)the Company shall declare a dividend (or any other distribution) on Common
Stock that would require an adjustment in the Conversion Rate pursuant to
Section 7.04; or
b)the Company shall authorize the granting to the holders of all or
substantially all of the shares of Common Stock of options, rights or warrants
to subscribe for or purchase any share of any class or any other options, rights
or warrants; or
c)of any reclassification or reorganization of the Common Stock (other than a
subdivision or combination of its outstanding Common Stock, or a change in par
value, or from par value to no par value, or from no par value to par value), or
of any consolidation or merger to which the Company is a party and for which
approval of any shareholders of the Company is required, or of the sale, lease
or transfer of all or substantially all of the assets of the Company; or
d)of the voluntary or involuntary dissolution, liquidation or winding up of the
Company or any of its Significant Subsidiaries;
then, in each case, the Company shall cause to be filed with the Trustee and the
Conversion Agent and to be mailed to each Holder at such Holder’s address
appearing on the list of Holders provided for in Section 3.06 of this Indenture,
as promptly as practicable, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution or rights or
warrants, or, if a record is not to be taken, the date as of which the holders
of shares of Common Stock of record to be entitled to such dividend,
distribution or rights are to be determined, or (y) the date on which such
reclassification, reorganization, consolidation, merger, sale, lease, transfer,
dissolution, liquidation or winding up is expected to become effective or occur,
and the date as of which it is expected that holders of shares of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification,
reorganization, consolidation, merger, sale, transfer, dissolution, liquidation
or winding up. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of such dividend, distribution,
reclassification, reorganization, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.
Section 7.12    Shareholder Rights Plan. Each share of Common Stock issued upon
conversion of Notes pursuant to this Article 7 shall be entitled to receive the
appropriate number of rights, if any, and the certificates representing the
shares of Common Stock issued upon such conversion shall bear such legends, if
any, in each case as may be provided by the terms of any current or subsequent
shareholder rights agreement adopted by the Company, as any such agreement may
be amended from time to time. Notwithstanding the foregoing, if prior to any
conversion such rights have separated from the Common Stock in accordance with
the provisions of the applicable shareholder rights agreement, the Conversion
Rate shall be adjusted at the time of separation as if the Company had
distributed, to all holders of the Common Stock, Distributed Property as
described in Section 7.03(c) above, subject to readjustment in the event of the
expiration, termination or redemption of such rights.
Section 7.13    Company Determination Final. Any determination that the Company
or its Board of Directors must make pursuant to this Article 7 shall be
conclusive if made in good faith and in accordance with the provisions of this
Article 7, absent manifest error, and set forth in a Board Resolution.
Section 7.14    Listing Standards. Listing standards of The NASDAQ Global Select
Market generally require the Company to obtain approval of the Company’s
shareholders before entering into certain transactions that potentially result
in the issuance of 20% or more of the Common Stock outstanding at the at the
time the Notes are issued unless the Company obtains shareholder approval of
issuances in excess of such limitations. These restrictions will apply at any
time when the Notes are outstanding, regardless of whether the Company then has
a class of securities listed on The NASDAQ Global Select Market. The Company
shall not enter into any transaction, or take any other action, that would
require an increase in the Conversion Rate (whether under Section 7.04 or
Section 7.07) that would result, in the aggregate, in the Notes becoming
convertible for a number of shares of Common Stock in excess of any limitations
imposed by the listing standards of The NASDAQ Global Select Market, without
complying, if applicable, with the shareholder approval rules contained in such
listing standards.
ARTICLE 8.    
PURCHASE AT OPTION OF HOLDERS UPON A FUNDAMENTAL CHANGE
Section 8.01    Purchase at Option of Holders upon a Fundamental Change.
a)Generally. If a Fundamental Change occurs at any time prior to the Maturity
Date of the Notes, then each Holder shall have the right, at such Holder’s
option, to require the Company to purchase any or all of such Holder’s Notes or
any portion thereof that is equal to $1,000 or an integral multiple of $1,000 in
excess thereof, on a date specified by the Company that is no earlier than the
20th and not later than the 35th calendar day following the date of the
Fundamental Change Company Notice, subject to extension to comply with
applicable law (the “Fundamental Change Purchase Date”), at a purchase price in
cash equal to 100% of the Principal Amount thereof, together with accrued and
unpaid interest thereon to, but excluding, the Fundamental Change Purchase Date
(the “Fundamental Change Purchase Price”); provided, however, if the Fundamental
Change Purchase Date occurs after a Regular Record Date and on or prior to the
Interest Payment Date to which it relates, the Company will pay accrued and
unpaid interest to the Holder of record on such Regular Record Date, and the
Fundamental Change Purchase Price will be equal to 100% of the Principal Amount
of the Notes to be purchased.
Purchases of Notes under this Section 8.01 shall be made, at the option of the
Holder thereof upon delivery to the Paying Agent of a duly completed notice (the
“Fundamental Change Purchase Notice”) in the form set forth on the reverse of
the Notes on or prior to the Close of Business on the Business Day immediately
preceding the Fundamental Change Purchase Date, subject to extension to comply
with applicable law, which must specify:
(6)    if the Notes are Physical Notes, the certificate numbers of the Holder’s
Notes to be delivered for purchase;
(7)    the portion of the Principal Amount of the Holder’s Notes to be
purchased, which must be $1,000 or an integral multiple in excess thereof; and
(8)    that the Holder’s Notes are to be purchased by the Company pursuant to
the applicable provisions of the Notes and this Indenture; and
(9)    delivery or book-entry transfer of the Notes to the Trustee (or other
Paying Agent appointed by the Company) (together with all necessary
endorsements) at any time on or prior to the Business Day immediately preceding
the Fundamental Change Purchase Date, subject to extension to comply with
applicable law, at the applicable Corporate Trust Office of the Trustee (or
other Paying Agent appointed by the Company), such delivery being a condition to
receipt by the Holder of the Fundamental Change Purchase Price therefor;
provided that such Fundamental Change Purchase Price shall be so paid pursuant
to this Section 8.01 only if the Notes so delivered to the Trustee (or other
Paying Agent appointed by the Company) shall conform in all respects to the
description thereof in the related Fundamental Change Purchase Notice;
provided that, if such Holder’s Notes are not Physical Notes, such Holder must
comply with the Applicable Procedures.
Any purchase by the Company contemplated pursuant to the provisions of this
Section 8.01 shall be consummated by the delivery of the Fundamental Change
Purchase Price to be received by the Holder promptly following the later of the
Fundamental Change Purchase Date or the time of the book-entry transfer or
delivery of the Notes.
Notwithstanding anything herein to the contrary, any Holder delivering to the
Trustee (or other Paying Agent appointed by the Company) the Fundamental Change
Purchase Notice contemplated by this Section 8.01 shall have the right to
withdraw such Fundamental Change Purchase Notice (in whole or in part) at any
time prior to the Close of Business on the Business Day prior to the Fundamental
Change Purchase Date by delivery of a written notice of withdrawal to the
Trustee (or other Paying Agent appointed by the Company) in accordance with
Section 8.03 below.
The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written notice of withdrawal thereof.
b)Fundamental Change Company Notice. On or before the 10th day after the
occurrence of a Fundamental Change, the Company shall provide to all Holders of
record of the Notes and the Trustee and Paying Agent a notice (the “Fundamental
Change Company Notice”) of the occurrence of such Fundamental Change and of the
purchase right at the option of the Holders arising as a result thereof. Such
mailing shall be by first class mail. Simultaneously with providing such
Fundamental Change Company Notice, the Company shall publish a notice containing
the information included therein once in a newspaper of general circulation in
The City of New York or publish such information on the Company’s website or
through such other public medium as the Company may use at such time.
Each Fundamental Change Company Notice shall specify:
(1)    the events causing the Fundamental Change;
(2)    the date of the Fundamental Change;
(3)    the last date on which a Holder may exercise the purchase right;
(4)    the Fundamental Change Purchase Price;
(5)    the Fundamental Change Purchase Date;
(6)    the name and address of the Paying Agent and the Conversion Agent, if
applicable;
(7)    if applicable, the Applicable Conversion Rate and any adjustments to the
Applicable Conversion Rate;
(8)    if applicable, that the Notes with respect to which a Fundamental Change
Purchase Notice has been delivered by a Holder may be converted only if the
Holder validly withdraws the Fundamental Change Purchase Notice in accordance
with Section 8.03; and
(9)    the procedures that Holders must follow to require the Company to
purchase their Notes.
No failure of the Company to give the foregoing notices and no defect therein
shall limit any Holder’s purchase rights or affect the validity of the
proceedings for the purchase of the Notes pursuant to this Section 8.01.
c)No Payment During an Acceleration. Notwithstanding the foregoing, no Notes may
be purchased by the Company at the option of the Holders pursuant to this
Section 8.01 if the Principal Amount of the Notes has been accelerated, and such
acceleration has not been rescinded, on or prior to the Fundamental Change
Purchase Date.
d)Payment of Fundamental Change Purchase Price. The Notes to be purchased
pursuant to this Section 8.01 shall be paid for in cash.
ARTICLE 1.

Section 2.01    Withdrawal of Fundamental Change Purchase Notice.
A Fundamental Change Purchase Notice may be withdrawn (in whole or in part) by
means of a written notice of withdrawal delivered to the Paying Agent in
accordance with the Fundamental Change Company Notice prior to the Close of
Business on the Business Day immediately preceding the relevant Fundamental
Change Purchase Date specifying:
(1)    the Principal Amount of the withdrawn Notes;
(2)    if the Notes are Physical Notes, the certificate numbers of the withdrawn
Notes; and
(3)    the Principal Amount, if any, of such Notes that remains subject to the
original Fundamental Change Purchase Notice, which must be $1,000 or an integral
multiple of $1,000 in excess thereof;
provided that, if such Holder’s Notes are not Physical Notes, such Holder must
comply with the Applicable Procedures.
Section 2.02    Deposit of Fundamental Change Purchase Price. Prior to 12:00
p.m. noon (local time in The City of New York) on the Fundamental Change
Purchase Date, the Company shall deposit with the Paying Agent (or, if the
Company or a Subsidiary or an Affiliate of either of them is acting as the
Paying Agent, shall segregate and hold in trust as provided herein) an amount of
money (in immediately available funds if deposited on such Business Day)
sufficient to pay the Fundamental Change Purchase Price, of all the Notes or
portions thereof that are to be purchased as of the Fundamental Change Purchase
Date. The Company shall promptly notify the Trustee in writing of the amount of
any deposits of cash made pursuant to this Section 8.04. If the Paying Agent
holds money or securities sufficient to pay the Fundamental Change Purchase
Price of any Note surrendered for purchase and not withdrawn in accordance with
this Indenture as of the Close of Business on the Fundamental Change Purchase
Date, then immediately following the Close of Business on the Fundamental Change
Purchase Date, (a) any such Note will cease to be outstanding and interest will
cease to accrue thereon on the Fundamental Change Purchase Date (whether or not
book-entry transfer of the Notes is made or whether or not the Notes are
delivered to the Paying Agent) and (b) all other rights of the Holder in respect
thereof will terminate (other than the right to receive the Fundamental Change
Purchase Price and previously accrued and unpaid interest (including Additional
Interest, if any) upon delivery or book-entry transfer of such Note).
Section 2.03    Notes Purchased in Whole or in Part. Any Note that is to be
purchased, whether in whole or in part, shall be surrendered at the office of
the Paying Agent (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or such Holder’s
attorney duly authorized in writing) and the Company shall execute and the
Trustee shall authenticate and deliver to the Holder of such Note, without
service charge, a new Note or Notes, of any authorized denomination as requested
by such Holder in aggregate Principal Amount equal to, and in exchange for, the
portion of the Principal Amount of the Note so surrendered which is not
purchased.
Section 2.04    Covenant to Comply With Securities Laws upon Purchase of Notes.
In connection with any offer to purchase Notes under Section 8.01, the Company
shall, if required, comply with the provisions of the tender offer rules under
the Exchange Act that may then be applicable and file a Schedule TO or any other
required schedule under the Exchange Act.
Section 2.05    Repayment to the Company. Subject to the requirements of any
applicable abandoned property laws, regardless of who acts as Paying Agent, the
Paying Agent shall return to the Company any cash that remains unclaimed,
together with interest, if any, thereon, held by them for the payment of the
Fundamental Change Purchase Price; provided that to the extent that the
aggregate amount of cash deposited by the Company pursuant to Section 8.04
exceeds the aggregate Fundamental Change Purchase Price of the Notes or portions
thereof which the Company is obligated to purchase as of the Fundamental Change
Purchase Date, then as soon as practicable following the Fundamental Change
Purchase Date, the Paying Agent shall return any such excess to the Company.
ARTICLE 2.
EVENTS OF DEFAULT; REMEDIES
Section 3.01    Events of Default. “Event of Default,” wherever used herein,
means any one of the following events):
a)default by the Company in any payment of interest on any Notes when due and
payable and such default continues for a period of 30 days;
b)default by the Company in the payment of the Principal Amount of any Note when
due and payable on the Maturity Date, any Redemption Date, upon required
purchase in connection with a Fundamental Change, upon declaration of
acceleration or otherwise;
c)failure by the Company to comply with its obligation to convert the Notes in
accordance with this Indenture upon exercise of a Holder’s conversion right and
such failure continues for three Business Days;
d)failure by the Company to provide the Fundamental Change Company Notice to
Holders required pursuant to Section 8.01(b) hereof when due;
e)failure by the Company to comply with its obligations under Article 10 hereof;
f)failure by the Company in the performance of any other covenant or agreement
of the Company in the Notes or in this Indenture that continues for a period of
60 days after receipt by the Company of a Notice of Default as provided in this
Indenture;
g)default by the Company or any Subsidiary of the Company with respect to any
indebtedness for borrowed money in excess of $5,000,000 in the aggregate of the
Company and/or any Subsidiary of the Company, whether such indebtedness now
exists or shall hereafter be created, which default results (i) in such
indebtedness becoming or being declared due and payable or (ii) from a failure
to pay the principal of any such indebtedness when due and payable at its stated
maturity, upon redemption, upon required purchase in connection with a
fundamental change, upon declaration of acceleration or otherwise; provided,
however, that any such Event of Default shall be deemed cured and not continuing
upon payment of such indebtedness or rescission of such declaration of
acceleration;
h)a final judgment for the payment of $5,000,000 or more (excluding any amounts
covered by insurance or bond) rendered against the Company or any Subsidiary of
the Company by a court of competent jurisdiction, which judgment is not
discharged, stayed, vacated, paid or otherwise satisfied within 60 days after
(i) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (ii) the date on which all rights to appeal have been
extinguished;
i)the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company or any Significant Subsidiary of the
Company of a voluntary case or proceeding under any applicable federal, state or
foreign bankruptcy, insolvency, reorganization or other similar law, (ii) a
decree or order adjudging the Company or a Significant Subsidiary of the Company
as bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Significant Subsidiary of the Company under any applicable
federal, state or foreign law or (iii) appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of a Significant Subsidiary of the Company of any substantial part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; and
j)the commencement by the Company or by a Significant Subsidiary of the Company
of a voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree or order for relief in respect of the Company or of a
Significant Subsidiary of the Company in an involuntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of a Significant
Subsidiary of the Company or of any substantial part of such entity’s property,
or the making by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Company or by a Significant
Subsidiary of the Company in furtherance of any such action.
The Trustee shall not be charged with knowledge of any Event of Default unless
written notice thereof shall have be given to a Trust Officer at the Corporate
Trust Office of the Trustee by the Company, the Paying Agent or any Holder.
Section 3.02    Acceleration of Maturity: Waiver of Past Defaults and
Rescission.
a)If an Event of Default (other than those specified in Section 9.01(i) and
9.01(j) involving the Company, and as otherwise provided in Section 9.03) occurs
and is continuing, then and in every such case the Trustee or the Holders of not
less than 25% in aggregate Principal Amount of the outstanding Notes may declare
100% of the Principal Amount plus accrued and unpaid interest on all the
outstanding Notes to be due and payable immediately, by a notice in writing to
the Company (and to the Trustee if given by Holders), and upon any such
declaration such Principal Amount plus accrued and unpaid interest shall become
immediately due and payable.
Notwithstanding the foregoing, in the case of an Event of Default specified in
Section 9.01(i) or Section 9.01(j) with respect to the Company, 100% of the
Principal Amount plus accrued and unpaid interest on all outstanding Notes will
automatically become due and payable without any declaration or other act on the
part of the Trustee or any Holder.
b)The Holders of a majority in aggregate Principal Amount of the outstanding
Notes, by written notice to the Company and the Trustee, may (x) waive any past
Default and its consequences and (y) at any time after a declaration of
acceleration has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article 9
provided, rescind any such acceleration with respect to the Notes and its
consequences, except, in each case, with respect to a Default described in
Section 9.01(a), Section 9.01(b) or Section 9.01(c), or in respect of a covenant
or provision hereof which under Article 14 cannot be modified or amended without
the consent of the Holder of each outstanding Note affected, if:
(1)    such rescission will not conflict with any judgment or decree of a court
of competent jurisdiction; and
(2)    all existing Events of Default have been cured or waived and all amounts
owing to the Trustee have been paid.
Upon any such waiver, the Default which has been waived shall cease to exist and
any Event of Default arising therefrom shall be deemed to have been cured, for
every other purpose of the Indenture; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent.
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
Section 3.03    Additional Interest.
a)If, at any time during the six-month period beginning on, and including, the
date which is six months after the last date of original issuance of any of the
Initial Notes, the Company fails to timely file any document or report that the
Company is required to file with the Commission pursuant to Section 13 or 15(d)
of the Exchange Act, as applicable (after giving effect to all applicable grace
periods thereunder and other than current reports on Form 8-K), or the Notes are
not otherwise Freely Tradable (as a result of restrictions pursuant to U.S.
securities law or the terms of this Indenture or the Notes), the Company shall
pay Additional Interest on the Notes which shall accrue at the rate of 0.25% per
annum of the Principal Amount of Notes outstanding for each day during the first
90 calendar days during which the Company’s failure to file has occurred and is
continuing or for which the Notes are not Freely Tradable (ending on the date
that is one year from the last date of original issuance of any of the Initial
Notes). If such Additional Interest accrues for more than 90 consecutive dates,
the rate at which the Additional Interest accrues will increase to 0.50% per
annum on the Principal Amount of then outstanding Notes beginning on the 91st
consecutive day on which it accrues and ending on the last consecutive day on
which it continues to accrue.
Further, if, and for so long as, the Restrictive Notes Legend has not been
removed from the Notes, the Notes are assigned a restricted CUSIP number or the
Notes are not otherwise Freely Tradable as of the 370th day after the last date
of original issuance of any of the Initial Notes, the Company shall pay
Additional Interest on the Notes. Such Additional Interest will accrue on the
Notes at the rate of 0.50% per annum of the Principal Amount of Notes
outstanding until the Restrictive Notes Legend has been removed in accordance
with Section 3.08(b), the Notes are assigned an unrestricted CUSIP number and
the Notes are Freely Tradable.
The obligations of the Company pursuant to this Section 9.03(a) are separate and
distinct from, and in addition to, the obligations of the Company pursuant to
Section 9.03(b). Any Additional Interest payable pursuant to this Section
9.03(a) will be payable in arrears on each Interest Payment Date following
accrual in the same manner as ordinary interest is payable pursuant to Section
2.03.
Notwithstanding anything to the contrary in this Indenture, if so elected by the
Company, the sole remedy for an Event of Default relating to the failure to
comply with Section 4.10 hereof will (i) for the first 90 days after the
occurrence of such an Event of Default consist exclusively of the right to
receive Additional Interest on the Notes at an annual rate equal to 0.25% of the
Principal Amount of outstanding Notes and (ii) from the 91st day until the 180th
day following the occurrence of such an Event of Default consist exclusively of
the right to receive Additional Interest on the Notes at an annual rate equal to
0.50% of the Principal Amount of outstanding Notes. If the Company so elects,
the Additional Interest payable under this Section 9.03(b) will be payable on
all outstanding Notes from and including the date on which such Event of Default
first occurs to, but excluding, the 180th day thereafter, or such earlier date
on which such Event of Default has been cured or waived or ceases to exist. On
the 181st day after such Event of Default, if such Event of Default has not been
cured or waived prior to such 181st day, Additional Interest payable pursuant to
this Section 9.03(b) will cease to accrue and the Notes will be subject to
acceleration as provided in Section 9.02. In the event the Company does not
elect to pay the Additional Interest payable pursuant to this Section 9.03(b)
upon an Event of Default in accordance with this paragraph, the Notes will be
subject to acceleration as provided in Section 9.02. Any Additional Interest
payable pursuant to this Section 9.03(b) will be payable in arrears on each
Interest Payment Date following accrual in the same manner as ordinary interest
is payable pursuant to Section 2.03.
The Additional Interest payable pursuant to this Section 9.03(b) will be in
addition to any Additional Interest that may accrue pursuant to Section 9.03(a)
or the Registration Rights Agreement.
In order to elect to pay the Additional Interest payable pursuant to this
Section 9.03(b) as the sole remedy during the first 180 days after the
occurrence of an Event of Default relating to the failure to comply with Section
4.10 in accordance with the immediately preceding paragraph, the Company must
notify all Holders, the Trustee and Paying Agent of such election on or before
the Close of Business on the date on which such Event of Default first occurs.
Upon the failure to timely give all Holders, the Trustee and Paying Agent such
notice, the Notes will be immediately subject to acceleration as provided in
Section 9.02.
Payments of the Redemption Price, the Fundamental Change Purchase Price and
Principal Amount or interest that are not made when due and payable shall accrue
interest per annum at the then-applicable interest rate.
Section 3.04    Collection of Indebtedness and Suits for Enforcement by Trustee.
The Company covenants that if a Default is made in the payment of the Principal
Amount plus accrued and unpaid interest on the Maturity Date therefor or, as
applicable, in the payment of the Fundamental Change Purchase Price, Interest
Make-Whole Payment or Redemption Price in respect of any Note, the Company will,
upon demand of the Trustee, pay to it, for the benefit of the Holders of such
Notes, the whole amount then due and payable on such Notes, and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.
If an Event of Default occurs and is continuing, the Trustee may, but shall not
be obligated to, pursue any available remedy to collect the payment of the
Principal Amount plus accrued but unpaid interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture. The Trustee may
maintain a proceeding even if the Trustee does not possess any of the Notes or
does not produce any of the Notes in the proceeding. A delay or omission by the
Trustee or any Holder in exercising any right or remedy accruing upon an Event
of Default shall not impair the right or remedy or constitute a waiver of, or
acquiescence in, the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.
Section 3.05    Trustee May File Proofs of Claim. In case of any judicial
proceeding relative to the Company (or any other obligor upon the Notes), its
property or its creditors, the Trustee shall be entitled and empowered, by
intervention in such proceeding or otherwise, to take any and all actions
authorized under this Indenture and applicable law in order to have claims of
the Holders and the Trustee allowed in any such proceeding. In particular, the
Trustee shall be authorized to collect and receive any moneys or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel and any other
amounts due the Trustee under Section 11.07.
No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.
Section 3.06    Application of Money Collected. Any money or property collected
by the Trustee pursuant to this Article shall be applied in the following order,
at the date or dates fixed by the Trustee and, in case of the distribution of
such money or property to Holders, upon presentation of the Notes and the
notation thereon of the payment if only partially paid and upon surrender
thereof if fully paid:
FIRST: To the payment of all amounts due the Trustee under Section 11.07;
SECOND: To the payment of the amounts then due and unpaid on the Notes for, as
applicable, the Principal Amount, Fundamental Change Purchase Price, Interest
Make-Whole Payment, Redemption Price or interest (including Additional Interest,
if any) as the case may be, in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Notes; and
THIRD: To the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.
Section 3.07    Limitation on Suits. No Holder of any Note shall have any right
to institute any proceeding, judicial or otherwise, with respect to this
Indenture or the Notes, or for the appointment of a receiver or trustee, or for
any other remedy hereunder (other than in the case of an Event of Default
specified in Section 9.01(a), Section 9.01(b) or Section 9.01(c)) unless:
(1)    such Holder has previously given written notice to the Trustee that an
Event of Default is continuing;
(2)    the Holder or Holders of not less than 25% in aggregate Principal Amount
of the outstanding Notes shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
(3)    such Holder or Holders have offered to the Trustee security or indemnity
satisfactory to it against any loss, liability or expense;
(4)    the Trustee for 60 days after its receipt of such request and offer of
security or indemnity has failed to institute any such proceeding; and
(5)    no direction, in the opinion of the Trustee, inconsistent with such
written request has been given to the Trustee during such 60-day period by the
Holders of a majority in aggregate Principal Amount of the outstanding Notes;
it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders, or to obtain or to seek to obtain priority or preference over any
other Holders or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and ratable benefit of all the Holders.
Section 3.08    Unconditional Right of Holders to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of the Principal Amount (including, if applicable, the
Fundamental Change Purchase Price or Redemption Price or interest in respect of
the Notes held by such Holder, on or after the respective due dates expressed in
the Notes, or any Fundamental Change Purchase Date, any Redemption Date or
otherwise, as applicable), any accrued and unpaid interest (including Additional
Interest, if any) and to convert the Notes in accordance with Article 7 and
receive the Interest Make-Whole Payment, if applicable, or to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, shall not be impaired or affected without the consent of such
Holder.
Section 3.09    Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.
Section 3.10    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in the last paragraph of Section 3.09, no right or remedy herein
conferred upon or reserved to the Trustee or to the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
Section 3.11    Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Note to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Trustee or to the Holders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders, as the case may be.
Section 3.12    Control by Holders. The Holders of a majority in aggregate
Principal Amount of the outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or of
exercising any trust or power conferred on the Trustee. However, if an Event of
Default has occurred and is continuing, the Trustee will be required in the
exercise of its powers vested in it by this Indenture to use the degree of care
that a prudent person would use under the circumstances in the conduct of its
own affairs. Furthermore, the Trustee may refuse to follow any direction that
conflicts with applicable law or this Indenture or that the Trustee determines
is unduly prejudicial to the rights of any other Holder or that would involve
the Trustee in personal liability. Prior to taking any action under the
indenture, the Trustee will be entitled to indemnification satisfactory to it in
its sole discretion against all losses and expenses caused by taking or not
taking such action.
Section 3.13    Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, in either case in respect of the
Notes, a court may require any party litigant in such suit to file an
undertaking to pay the costs of the suit, and the court may assess reasonable
costs, including reasonable attorney’s fees and expenses, against any party
litigant in the suit having due regard to the merits and good faith of the
claims or defenses made by the party litigant; but the provisions of this
Section 9.13 shall not apply to any suit instituted by the Company, to any suit
instituted by the Trustee, to any suit instituted by any Holder, or group of
Holders, holding in the aggregate more than 10% in Principal Amount of the
outstanding Notes, or to any suit instituted by any Holder for the enforcement
of the payment of the Principal Amount on any Note on or after the Maturity Date
of such Note or the Fundamental Change Purchase Date.
ARTICLE 3.
MERGER, CONSOLIDATION OR SALE OF ASSETS
Section 4.01    Company May Consolidate, etc., only on Certain Terms. The
Company shall not, in a single transaction or through a series of related
transactions, consolidate or merge with or into any other Person, or, directly
or indirectly, sell, convey, transfer, lease or otherwise dispose of all or
substantially all of Company’s assets to another Person or group of affiliated
Persons, except that the Company may consolidate or merge with or into, or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of its
assets to another Person if:
a)the Company is the surviving Person or the resulting, surviving, transferee or
successor Person (the “Successor Company”) (if other than the Company) is a
corporation organized and existing under the laws of the United States of
America, any State of the United States of America or the District of Columbia
and such Successor Company (if not the Company) expressly assumes by an
indenture supplemental hereto all obligations of the Company under this
Indenture, including payment of the Principal Amount and interest on the Notes,
and the performance and observance of all of the covenants and conditions of
this Indenture to be performed by the Company;
b)immediately after giving effect to such transaction, no Default under this
Indenture has occurred and is continuing;
c)upon the occurrence of any such consolidation, merger, sale, conveyance,
transfer, lease or other disposal, the Notes would become convertible pursuant
to the terms of this Indenture into securities issued by an issuer other than
the Successor Company, and such other issuer shall fully and unconditionally
guarantee on a senior basis the Successor Company’s obligations under the Notes;
and
d)the Company shall have delivered to the Trustee an Officer’s Certificate and
Opinion of Counsel stating that such consolidation, merger, sale, conveyance,
transfer lease or other disposal and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture, comply with this
Article 10 and that all conditions precedent herein provided for relating to
such transaction have been satisfied.
Section 4.02    Successor Substituted. Upon any consolidation of the Company
with, or merger of the Company into, any other Person or any sale, conveyance,
transfer, lease or other disposal of all or substantially all of the Company’s
assets to another Person in accordance with Section 10.01, the Successor Company
formed by such consolidation or into which the Company is merged or to which
such sale, conveyance, transfer, lease or other disposal is made shall succeed
to, and may exercise every right and power of, the Company under this Indenture
with the same effect as if such Successor Company had been named as the Company
herein, and thereafter. If the predecessor is still in existence after such
transaction, it will be released from its obligations and covenants under this
indenture and the Notes, except in the case of a lease of all or substantially
all of its properties and assets.
ARTICLE 4.
THE TRUSTEE
Section 5.01    Duties and Responsibilities of Trustee.
a)The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Indenture. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in their exercise,
as a prudent person would exercise or use under the circumstances in the conduct
of his own affairs.
b)No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:
(1)    prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default which may have occurred:
i.
the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture and applicable law, and the Trustee shall
not be liable except for the performance of such duties and obligations as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

ii.
in the absence of bad faith and willful misconduct on the part of the Trustee,
the Trustee may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but, in the case of any such certificates or opinions which by any provisions
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);

(2)    the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer or Officers of the Trustee, unless the Trustee was
negligent in ascertaining the pertinent facts;
(3)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the written direction
of the Holders of not less than a majority in Principal Amount of the Notes at
the time outstanding determined as provided in Section 1.04 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture;
(4)    whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section;
(5)    the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-Registrar with respect to the Notes; and
(6)    the Trustee (including in its capacities as Conversion Agent, Paying
Agent, or Registrar) shall have no responsibility to determine whether any
change or adjustment to the Conversion Rate is required, whether the Notes may
be called for redemption or whether and to what extent Additional Interest may
be due.
c)if any party fails to deliver a notice relating to an event the fact of which,
pursuant to this Indenture, requires notice to be sent to the Trustee, the
Trustee may conclusively rely on its failure to receive such notice as reason to
act as if no such event occurred.
None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is reasonable ground for believing that the repayment of such
funds or adequate indemnity against such risk or liability is not reasonably
assured to it.
Section 5.02     Notice of Defaults. The Trustee shall give the Holders notice
of any Default of which the Trustee has knowledge or is deemed to have notice
under Section 11.03(i) within 90 days after the occurrence thereof so long as
such Default is continuing; provided, that (except in the case of any Default in
the payment of Principal Amount of, or interest on, any of the Notes or
Fundamental Change Purchase Price or a default in the delivery of the
consideration due upon conversion including the Interest Make-Whole Payment, if
applicable), the Trustee shall be protected in withholding such notice if and so
long as a committee of officers of the Trustee in good faith determines that the
withholding of such notice is in the interest of the Holders of Notes.
Section 5.03    Reliance on Documents, Opinions, Etc. Except as otherwise
provided in Section 11.01:
a)the Trustee may rely and shall be protected in acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture, note, coupon or other paper or document (whether in its
original or facsimile form) believed by it in good faith to be genuine and to
have been signed or presented by the proper party or parties;
b)any request, direction, order or demand of the Company mentioned herein shall
be sufficiently evidenced by an Officer’s Certificate (unless other evidence in
respect thereof be herein specifically prescribed); and any resolution of the
Board of Directors may be evidenced to the Trustee by a copy thereof certified
by the Secretary, any Assistant Secretary or the General Counsel of the Company;
c)the Trustee may consult with counsel of its own selection and any advice or
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or Opinion of Counsel;
d)the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to the provisions of this Indenture (including upon the
occurrence and during the continuance of an Event of Default), unless such
Holders shall have offered to the Trustee security or indemnity satisfactory to
the Trustee against any loss, expenses and liabilities which may be incurred
therein or thereby;
e)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney (at the reasonable expense of the Company and
shall incur no liability of any kind by reason of such inquiry or
investigation);
f)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed by it with due care hereunder;
g)the Trustee shall not be liable for any action taken, suffered, or omitted to
be taken by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture;
h)in no event shall the Trustee be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action;
i)the Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Trust Officer of the Trustee has actual knowledge thereof or
unless written notice of any event which is in fact such a default is received
by the Trustee at the Corporate Trust Office of the Trustee, and such notice
references the Notes and the Indenture; and
j)the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
Section 5.04    No Responsibility for Recitals, Etc. The recitals contained
herein and in the Notes (except in the Trustee’s certificate of authentication)
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Trustee shall not be accountable for the use or application by the
Company of any Notes or the proceeds of any Notes authenticated and delivered by
the Trustee in conformity with the provisions of this Indenture.
Section 5.05    Trustee, Paying Agents, Conversion Agents or Registrar May Own
Notes. The Trustee, any Paying Agent, any Conversion Agent or Registrar, in its
individual or any other capacity, may become the owner or pledgee of Notes with
the same rights it would have if it were not Trustee, Paying Agent, Conversion
Agent or Registrar.
Section 5.06    Monies to be Held in Trust. Subject to the provisions of Section
13.04, all monies and properties received by the Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received. Money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law. The Trustee
shall be under no liability for interest on any money received by it hereunder
except as may be agreed in writing from time to time by the Company and the
Trustee.
Section 5.07    Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, reasonable compensation for all services rendered by it hereunder
in any capacity (which shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust) as mutually agreed to from
time to time in writing between the Company and the Trustee, and the Company
will pay or reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances reasonably incurred or made by the Trustee in
accordance with any of the provisions of this Indenture (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all Persons not regularly in its employ) except any such expense, disbursement
or advance as may arise from its negligence, willful misconduct or bad faith.
The Company also covenants to indemnify the Trustee (or any officer, director or
employee of the Trustee), in any capacity under this Indenture and its agents
and any authenticating agent for, and to hold them harmless against, any and all
loss, liability, claim or expense incurred without negligence, willful
misconduct or bad faith on the part of the Trustee or such officers, directors,
employees and agent or authenticating agent, as the case may be, and arising out
of or in connection with the acceptance or administration of this trust or in
any other capacity hereunder, including the costs and expenses of defending
themselves against any claim of liability in the premises. The obligations of
the Company under this Section 11.07 to compensate or indemnify the Trustee and
to pay or reimburse the Trustee for expenses, disbursements and advances shall
be secured by a lien prior to that of the Notes upon all property and funds held
or collected by the Trustee as such, except funds held in trust for the benefit
of the Holders of particular Notes. The obligation of the Company under this
Section shall survive the satisfaction and discharge of this Indenture and any
removal or resignation of the Trustee hereunder.
When the Trustee and its agents and any authenticating agent incur expenses or
render services after an Event of Default specified in Section 9.01(i) or
Section 9.01(j) with respect to the Company occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any bankruptcy, insolvency or similar laws.
Section 5.08    Officer’s Certificate as Evidence. Except as otherwise provided
in Section 11.01, whenever in the administration of the provisions of this
Indenture the Trustee shall deem it necessary or desirable that a matter be
proved or established prior to taking or omitting any action hereunder, such
matter (unless other evidence in respect thereof be herein specifically
prescribed) may, in the absence of negligence or willful misconduct on the part
of the Trustee, be deemed to be conclusively proved and established by an
Officer’s Certificate delivered to the Trustee.
Section 5.09    Conflicting Interests of Trustee. If the Trustee has or shall
acquire a conflicting interest within the meaning of the Trust Indenture Act,
the Trustee shall either eliminate such interest or resign, to the extent and in
the manner provided by, and subject to the provisions of, this Indenture.
Section 5.10    Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000 (or if such Person is a member of a bank holding company system, its
bank holding company shall have a combined capital and surplus of at least
$50,000,000). If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 11.10, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.
Section 5.11    Resignation or Removal of Trustee.
a)The Trustee may at any time resign by giving written notice of such
resignation to the Company and to the Holders of Notes. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, executed by order of the Board of Directors,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment ninety (90) days after the mailing of
such notice of resignation to the Holders, the resigning Trustee may, upon ten
(10) Business Days’ notice to the Company and the Holders, appoint a successor
identified in such notice or may petition, at the expense of the Company, any
court of competent jurisdiction for the appointment of a successor trustee, or,
if any Holder who has been a bona fide Holder of a Note or Notes for at least
six (6) months may, subject to the provisions of Section 9.13, on behalf of
himself and all others similarly situated, petition any such court for the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, appoint a successor trustee.
b)In case at any time any of the following shall occur:
(1)    the Trustee shall fail to comply with Section 11.09 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Note or Notes for at least six (6) months; or
(2)    the Trustee shall cease to be eligible in accordance with the provisions
of Section 11.10 and shall fail to resign after written request therefor by the
Company or by any such Holder; or
(3)    the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;
then, in any such case, the Company may remove the Trustee and appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor trustee, or, subject to the
provisions of Section 9.13, any Holder who has been a bona fide Holder of a Note
or Notes for at least six (6) months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor trustee; provided, however,
that if no successor Trustee shall have been appointed and have accepted
appointment ninety (90) days after either the Company or the Holders has removed
the Trustee, the Trustee so removed may petition at its own expense any court of
competent jurisdiction for an appointment of a successor trustee. Such court may
thereupon, after such notice, if any, as it may deem proper and prescribe,
remove the Trustee and appoint a successor trustee.
c)The Holders of a majority in aggregate Principal Amount of the Notes at the
time outstanding may at any time remove the Trustee and nominate a successor
trustee which shall be deemed appointed as successor trustee unless, within ten
(10) days after notice to the Company of such nomination, the Company objects
thereto, in which case the Trustee so removed or any Holder, or if such Trustee
so removed or any Holder fails to act, the Company, upon the terms and
conditions and otherwise as in Section 11.11(a) provided, may petition any court
of competent jurisdiction for an appointment of a successor trustee.
d)Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 9.11 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 11.12.
Section 5.12    Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 11.11 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amount then due it pursuant to the provisions of Section 11.07,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a lien upon all property and funds held or collected by such trustee as
such, except for funds held in trust for the benefit of Holders of particular
Notes, to secure any amounts then due it pursuant to the provisions of Section
11.07.
No successor trustee shall accept appointment as provided in this Section 11.12
unless, at the time of such acceptance, such successor trustee shall be
qualified under the provisions of Section 11.09 and be eligible under the
provisions of Section 11.10.
Upon acceptance of appointment by a successor trustee as provided in this
Section 11.12, the Company (or the former trustee, at the written direction of
the Company) shall mail or cause to be mailed notice of the succession of such
trustee hereunder to the Holders of Notes at their addresses as they shall
appear on the Register. If the Company fails to mail such notice within ten (10)
days after acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be mailed at the expense of the Company.
Section 5.13    Succession by Merger, Etc. Any corporation into which the
Trustee may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation succeeding to all or substantially
all of the corporate trust business of the Trustee (including any trust created
by this Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that in the case of any corporation succeeding to all
or substantially all of the corporate trust business of the Trustee, such
corporation shall be qualified under the provisions of Section 11.09 and
eligible under the provisions of Section 11.10.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or any authenticating agent appointed by such successor trustee
may authenticate such Notes in the name of the successor trustee; and in all
such cases such certificates shall have the full force that is provided in the
Notes or in this Indenture; provided, however, that the right to adopt the
certificate of authentication of any predecessor Trustee or authenticate Notes
in the name of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.
Section 5.14    Preferential Collection of Claims. If and when the Trustee shall
be or become a creditor of the Company (or any other obligor upon the Notes),
the Trustee shall be subject to the provisions of the Trust Indenture Act
regarding the collection of the claims against the Company (or any such other
obligor).
Section 5.15    Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable for any action taken by, or omission
of, the Trustee in accordance with a proposal included in such application on or
after the date specified in such application (which date shall not be less than
three (3) Business Days after the date any officer of the Company actually
receives such application, unless any such officer shall have consented in
writing to any earlier date) unless prior to taking any such action (or the
effective date in the case of an omission), the Trustee shall have received
written instructions in response to such application specifying the action to be
taken or omitted.
ARTICLE 5.
HOLDERS’ LISTS AND REPORTS BY TRUSTEE
Section 6.01    Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee:
(1)    semiannually, not more than 10 days after each Regular Record Date, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of such Regular Record Date; and
(2)    at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished;
excluding from any such list names and addresses received by the Trustee in its
capacity as Registrar; provided, however, that no such list need be furnished so
long as the Trustee is acting as Registrar.
Section 6.02    Preservation of Information; Communications to Holders
a)The Trustee shall preserve, in as current a form as is reasonably practicable,
the names and addresses of Holders contained in the most recent list furnished
to the Trustee as provided in Section 12.01 and the names and addresses of
Holders received by the Trustee in its capacity as Registrar. The Trustee may
destroy any list furnished to it as provided in Section 12.01 upon receipt of a
new list so furnished.
b)The rights of Holders to communicate with other Holders with respect to their
rights under this Indenture or under the Notes, and the corresponding rights and
duties of the Trustee, shall be as provided under applicable law.
c)Every Holder, by receiving and holding the same, agrees with the Company and
the Trustee that neither the Company nor the Trustee nor any agent of either of
them shall be held accountable by reason of any disclosure of information as to
names and addresses of Holders made pursuant to applicable law.
Section 6.03    Reports By Trustee. The Trustee shall transmit to Holders such
reports concerning the Trustee and its actions under this Indenture as may be
required pursuant to this Indenture at the times and in the manner provided
pursuant thereto. A copy of each such report shall, at the time of such
transmission to Holders, be filed by the Trustee with each stock exchange, if
any, upon which the Notes are listed, with the Commission and with the Company.
The Company will notify the Trustee when the Notes are listed on any stock
exchange or of any delisting thereof.
ARTICLE 6.
SATISFACTION AND DISCHARGE
Section 7.01    Discharge of Indenture. When (a) the Company shall deliver to
the Trustee for cancellation all Notes theretofore authenticated (other than any
Notes that have been destroyed, lost or stolen and in lieu of or in substitution
for which other Notes shall have been authenticated and delivered) and not
theretofore canceled, or (b) all the Notes not theretofore canceled or delivered
to the Trustee for cancellation shall have become due and payable, and the
Company shall deposit with the Trustee, in trust, cash or shares of Common Stock
(in the case of any conversion) sufficient to pay on the Maturity Date, upon any
Redemption Date, upon any Fundamental Change Date or upon any conversion (other
than any Notes that shall have been mutilated, destroyed, lost or stolen and in
lieu of or in substitution for which other Notes shall have been authenticated
and delivered) not theretofore canceled or delivered to the Trustee for
cancellation, including principal and interest or shares of Common Stock (in the
case of any conversion) due to such Maturity Date, Redemption Date, Fundamental
Change Purchase Date or upon conversion, as the case may be, accompanied by a
verification report, as to the sufficiency of the deposited amount, from an
independent certified accountant or other financial professional satisfactory to
the Trustee, and if the Company shall also pay or deliver or cause to be paid or
delivered all other sums payable or deliverable hereunder by the Company, then
this Indenture shall cease to be of further effect (except as to (i) remaining
rights of registration of transfer, substitution and exchange and conversion of
Notes, (ii) rights hereunder of Holders to receive payments of principal of and
interest or (in the case of any conversion) shares of Common Stock on, the Notes
and the other rights, duties and obligations of Holders, as beneficiaries hereof
with respect to the amounts, if any, so deposited with the Trustee and (iii) the
rights, obligations and immunities of the Trustee hereunder), and the Trustee,
on written demand of the Company accompanied by an Officer’s Certificate and an
Opinion of Counsel as required by Section 1.02 and at the cost and expense of
the Company, shall execute such instruments reasonably requested by the Company
acknowledging satisfaction of and discharging this Indenture; the Company,
however, hereby agrees to reimburse the Trustee for any costs or expenses
thereafter reasonably and properly incurred by the Trustee and to compensate the
Trustee for any services thereafter reasonably and properly rendered by the
Trustee in connection with this Indenture or the Notes.
Section 7.02    Deposited Monies to be Held in Trust by Trustee. Subject to
Section 13.04, all monies and shares of Common Stock deposited with the Trustee
pursuant to Section 13.01 shall be held in trust for the sole benefit of the
Holders, and such monies and shares of Common Stock shall be applied by the
Trustee to the payment, either directly or through any Paying Agent (including
the Company if acting as its own Paying Agent), to the Holders of the particular
Notes for the payment or delivery upon conversion thereof have been deposited
with the Trustee, of all sums and amounts due thereon for principal and interest
or upon conversion.
Section 7.03    Paying Agent to Repay Monies Held. Upon the satisfaction and
discharge of this Indenture, all monies then held by any Paying Agent of the
Notes (other than the Trustee) shall, upon written request of the Company, be
repaid to it or paid to the Trustee, and thereupon such Paying Agent shall be
released from all further liability with respect to such Monies.
Section 7.04    Return of Unclaimed Monies. Subject to the requirements of
applicable abandoned property laws, any monies or shares of Common Stock
deposited with or paid to the Trustee for payment of the principal of or
interest on Notes and not applied but remaining unclaimed by the Holders of
Notes for two years after the date upon which the principal of or interest on
such Notes or shares of Common Stock, as the case may be, shall have become due
and payable, shall be repaid to the Company by the Trustee on demand and all
liability of the Trustee shall thereupon cease with respect to such monies or
shares of Common Stock; and the Holder of any of the Notes shall thereafter look
only to the Company for any payment or delivery that such Holder may be entitled
to collect unless an applicable abandoned property law designates another
Person.
Section 7.05    Reinstatement. If the Trustee or the Paying Agent is unable to
apply any money or shares of Common Stock in accordance with Section 13.02 by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 13.01 until such time as
the Trustee or the Paying Agent is permitted to apply all such money or shares
of Common Stock in accordance with Section 13.02; provided, however, that if the
Company makes any payment of interest on or principal of any Note or delivery of
shares of Common Stock due upon conversion following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money, or delivery from the shares
of Common Stock, as the case may be, held by the Trustee or Paying Agent.
ARTICLE 7.
SUPPLEMENTAL INDENTURES
Section 8.01    Supplemental Indentures without Consent of Holders. Without the
consent of any Holders, the Company, when authorized by a Board Resolution, and
the Trustee, at any time and from time to time, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee, for any of
the following purposes:
(1)    to cure any ambiguity or correct any inconsistent or otherwise defective
provision contained herein, so long as such action will not adversely affect the
interests of the Holders;
(2)    to provide for the assumption by a Successor Company of the obligations
of the Company contained herein;
(3)    to provide for or confirm the issuance of Additional Notes in accordance
with the terms of this Indenture;
(4)    to evidence and provide for the acceptance of appointment under this
Indenture by a successor Trustee;
(5)    to add guarantees with respect to the Notes;
(6)    to secure the Notes;
(7)    to add to the covenants of the Company for the benefit of the Holders, or
to surrender any right or power herein conferred upon the Company;
(8)    to comply with the applicable procedures of the Depositary;
(9)    to make any change that does not materially adversely affect the rights
of any Holder;
(10)    as expressly required by Section 7.05; or
(11)     to conform the provisions of this Indenture to the “Description of
Notes” section in the Offering Memorandum (and the Trustee may conclusively rely
on an Officer’s Certificate from the Company for such purpose).
Section 8.02    Supplemental Indentures with Consent of Holders. With the
consent of the Holders of not less than a majority in Principal Amount of the
outstanding Notes (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes), by
Act of said Holders delivered to the Company and the Trustee, the Company, when
authorized by a Board Resolution, and the Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders under this Indenture;
provided, however, that no such supplemental indenture shall, without the
consent of the Holder of each outstanding Note affected thereby:
(1)    reduce the percentage in Principal Amount of Notes whose Holders must
consent to an amendment of this Indenture or to waive any past default;
(2)    reduce the rate of, or extend the time of payment of, any interest on any
Note;
(3)    reduce the Principal Amount of, or extend the Maturity Date of, any Note;
(4)    make any change that impairs or adversely affects the conversion rights
of any Note;
(5)    reduce the Redemption Price or the Fundamental Change Purchase Price of
any Note or amend or modify in any manner adverse to the Holders of Notes the
Company’s obligation to make such payments, whether through an amendment or
waiver of provisions in the covenants, definitions or otherwise;
(6)    make any Note payable in a currency other than that stated in the Notes;
(7)    impair the right of any Holder to receive payment of principal of, and
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;
(8)    change the ranking of the Notes; or
(9)    modify any of the provisions of this Section 14.02 or Section 9.02(b).
It shall not be necessary for any Act of Holders under this Section 14.02 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
Section 8.03    Execution of Supplemental Indentures. In executing, or accepting
the additional trusts created by, any supplemental indenture permitted by this
Article 14 or the modifications thereby of the trusts created by this Indenture,
the Trustee shall be provided with, and (subject to Section 11.01) shall be
fully protected in relying upon, in addition to the documents required by
Section 1.02, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. Subject to
the preceding sentence, the Trustee shall sign such supplemental indenture if
the same does not adversely affect the Trustee’s own rights, duties or
immunities under this Indenture or otherwise. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture that adversely affects
the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.
Section 8.04    Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article 14, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.
Section 8.05    [Reserved.]
Section 8.06    Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered after the execution of any supplemental indenture
pursuant to this Article 14 shall bear a notation in form approved by the
Trustee as to any matter provided for in such supplemental indenture. If the
Company shall so determine, new Notes so modified as to conform, in the opinion
of the Trustee and the Company, to any such supplemental indenture may be
prepared and executed by the Company and authenticated and delivered by the
Trustee in exchange for outstanding Notes.
Section 8.07    Notice to Holders of Supplemental Indentures. The Company shall
cause notice of the execution of any supplemental indenture to be sent to each
Holder, at such Holder’s address appearing on the Register provided for in this
Indenture, within 20 days after execution thereof. Failure to deliver such
notice, or any defect in such notice, shall not impair or affect the legality or
validity of such supplemental indenture.
ARTICLE 8.
MISCELLANEOUS
Section 9.01    [Reserved.]
Section 9.02    Notices. Any notice or communication shall be in writing
(including telecopy promptly confirmed in writing) and delivered in person or
mailed by first-class mail addressed as follows:
if to the Company:


Oclaro, Inc.
2560 Junction Avenue
San Jose, California 95134
Attention: Greg Dougherty


with a copy to:


Jones Day
1755 Embarcadero Road
Palo Alto, CA 94303
Attention: Robert T. Clarkson


if to the Trustee:


U.S. Bank National Association
633 West Fifth Street, 24th Floor
Los Angeles, California 90071
Attention: P. Oswald (Oclaro Convertible Notes)
Facsimile: 213-615-6197


The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.
Any notice or communication mailed to a registered Holder shall be mailed to the
Holder at the Holder’s address as it appears on the registration books of the
Registrar and shall be sufficiently given if so mailed within the time
prescribed; provided that, notwithstanding anything to the contrary herein,
notices given to Holders of Global Notes may be given electronically through the
facilities of the Depositary.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee shall be
effective only upon receipt.
The Trustee agrees to accept instructions or directions pursuant to this
Indenture sent by unsecured e-mail, pdf, facsimile transmission or other similar
unsecured electronic methods; provided, however, that the Trustee shall have
received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Company
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Company agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties, absent the gross negligence or willful
misconduct of the Trustee.
Section 9.03    [Reserved.]
Section 9.04    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:
a)an Officer’s Certificate in form reasonably satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and
b)if requested by the Trustee, an Opinion of Counsel in form reasonably
satisfactory to the Trustee stating that, in the opinion of such counsel, all
such conditions precedent have been complied with.
Section 9.05    When Notes Are Disregarded. In determining whether the Holders
of the required Principal Amount of Notes have concurred in any direction,
waiver or consent, Notes owned by the Company or by any Affiliate of the Company
shall be disregarded and deemed not to be outstanding, except that, for the
purpose of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent, only Notes which a Trust Officer of the
Trustee actually knows are so owned shall be so disregarded. Also, subject to
the foregoing, only Notes outstanding at the time shall be considered in any
such determination.
Section 9.06    Rules by Trustee, Paying Agent and Registrar. The Trustee may
make reasonable rules for action by, or a meeting of, Holders. The Registrar and
the Paying Agent may make reasonable rules for their functions.
Section 9.07    Legal Holidays. If an Interest Payment Date is a Legal Holiday,
payment shall be made on the next succeeding day that is not a Legal Holiday,
and no interest shall accrue for the intervening period. If a Regular Record
Date is a Legal Holiday, the Regular Record Date shall not be affected. In any
case where the Maturity Date, Fundamental Change Purchase Date or Redemption
Date, as the case may be, of any Note is a Legal Holiday, then (notwithstanding
any other provision of this Indenture or of the Notes) payment of principal need
not be made on such date, but may be made on the next succeeding day that is not
a Legal Holiday, with the same force and effect as if made on such Maturity
Date, Fundamental Change Purchase Date or Redemption Date, as the case may be.
Section 9.08    Governing Law. THIS INDENTURE AND THE NOTES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE NOTES,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
Section 9.09    No Recourse against Others. An incorporator, director, officer,
employee, Affiliate or shareholder of the Company, solely by reason of this
status, shall not have any liability for any obligations of the Company under
the Notes, this Indenture or for any claim based on, in respect of or by reason
of such obligations or their creation. By accepting a Note, each Holder shall
waive and release all such liability. The waiver and release shall be part of
the consideration for the issue of the Notes.
Section 9.10    Successors. All agreements of the Company in this Indenture and
the Notes shall bind their respective successors. All agreements of the Trustee
in this Indenture shall bind its successors.
Section 9.11    Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.
Delivery of an executed counterpart by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart thereof.
Section 9.12    Benefits of Indenture. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto and their respective successors hereunder and the Holders of Notes, any
benefit or any legal or equitable right, remedy or claim under this Indenture.
Section 9.13    Table of Contents; Headings. The table of contents and headings
of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not intended to be considered a part hereof
and shall not modify or restrict any of the terms or provisions hereof.
Section 9.14    Severability Clause. In case any provision in this Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.
Section 9.15    Calculations. The Company (or its agents) will be responsible
for making all calculations called for under this Indenture or the Notes. The
Company (or its agents) will make all such calculations in good faith and,
absent manifest error, its calculations will be final and binding on Holders.
The Company (or its agents) upon request will provide a schedule of its
calculations to each of the Trustee and the Conversion Agent, and each of the
Trustee and Conversion Agent is entitled to rely conclusively upon the accuracy
of such calculations without independent verification. The Trustee will deliver
a copy of such schedule to any Holder upon the written request of such Holder.
Section 9.16    Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE SECURITIES OR THE TRANSACTION CONTEMPLATED THEREBY.
Section 9.17    Consent to Jurisdiction.
a)The Company hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States sitting in the State and City of New York,
County and Borough of Manhattan, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Indenture or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court sitting in the State and City of New York, County and Borough of
Manhattan or, to the extent permitted by law, in such federal court sitting in
the State and City of New York, County and Borough of Manhattan.
b)The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action proceeding arising out
of or relating to this Indenture or the Notes in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
Section 9.18    Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services; it being understood
that the Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
Section 9.19    U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee (in all of
its capacities), like all financial institutions and in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Trustee. The parties to this
Indenture agree that they will provide the Trustee with such information as it
may request in order for the Trustee to satisfy the requirements of the U.S.A.
Patriot Act.
[Remainder of the page intentionally left blank]
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
OCLARO, INC.

By: /s/ Pete Mangan                    
Name:     Pete Mangan
Title:     CFO




U.S. Bank National Association
as Trustee

By: /s/ Paula Oswald                    
Name: Paula Oswald
Title:    Vice President
SCHEDULE A
[indentureconformedimage1.gif]


EXHIBIT A
[FORM OF RESTRICTED STOCK LEGEND]
THE SALE OF THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY, PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE (AS DEFINED BELOW), THIS SECURITY MAY NOT BE
OFFERED, RESOLD, OR OTHERWISE TRANSFERRED, EXCEPT:
(A) TO OCLARO, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF;
(B) PURSUANT TO, AND IN ACCORDANCE WITH, A REGISTRATION STATEMENT THAT IS
EFFECTIVE UNDER THE SECURITIES ACT AT THE TIME OF SUCH TRANSFER;
(C) TO A PERSON THAT YOU REASONABLY BELIEVE TO BE A QUALIFIED INSTITUTIONAL
BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT; OR
(D) UNDER ANY OTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (INCLUDING, IF
AVAILABLE, THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT).
THE “RESALE RESTRICTION TERMINATION DATE” MEANS THE LATEST OF: (1) THE DATE THAT
IS ONE YEAR AFTER THE LAST DATE OF ORIGINAL ISSUANCE OF THE COMPANY’S 6.00%
CONVERTIBLE SENIOR NOTES DUE 2020 (THE “NOTES”) (INCLUDING THE LAST DATE OF
ISSUANCE OF ADDITIONAL NOTES PURSUANT TO THE EXERCISE OF THE INITIAL PURCHASER’S
OPTION TO PURCHASE ADDITIONAL NOTES) OR SUCH SHORTER PERIOD OF TIME PERMITTED BY
RULE 144 OR ANY SUCCESSOR PROVISION THERETO; (2) THE DATE ON WHICH THE COMPANY
HAS INSTRUCTED THE TRUSTEE FOR THE NOTES THAT THE SUBSTANTIALLY SIMILAR
RESTRICTIONS APPLICABLE TO THE NOTES WILL NO LONGER APPLY IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED IN THE INDENTURE GOVERNING THE NOTES AND (3) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW.
WITH RESPECT TO ANY TRANSFER PURSUANT TO THE FOREGOING CLAUSE (D), PRIOR TO THE
RESALE RESTRICTION TERMINATION DATE, THE COMPANY AND THE COMPANY’S TRANSFER
AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER INFORMATION AS THEY MAY REASONABLY REQUIRE AND MAY RELY UPON
TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.


EXHIBIT B
[FORM OF FREE TRANSFERABILITY CERTIFICATE]
Officer’s Certificate
[NAME OF OFFICER], the [TITLE] of Oclaro, Inc., a Delaware corporation (the
“Company”) and [NAME OF OFFICER], the [TITLE] of the Company do hereby certify,
in connection with the sale of $65,000,000 of the Company’s 6.00% Convertible
Senior Notes due 2020 (the “Notes”) pursuant to the terms of the Indenture,
dated as of February 19, 2015 (as may be amended or supplemented from time to
time, the “Indenture”), by and among the Company and U.S. Bank National
Association (the “Trustee”), that:
1.    The undersigned are permitted to sign this “Officer’s Certificate” on
behalf of the Company, as the term “Officer’s Certificate” is defined in the
Indenture.
2.    The undersigned have read, and thoroughly examined, the Indenture and the
definitions therein relating thereto.
3.    In the opinion of the undersigned, the undersigned have made such
examination as is necessary to enable the undersigned to express an informed
opinion as to whether or not all conditions precedent to the removal of the
Restricted Notes Legend, cancellation of the Global Note containing the
Restricted Notes Legend and the authentication of a Global Note not bearing the
Restricted Notes Legend described herein as provided for in the Indenture have
been complied with.
4.    To the best knowledge of the undersigned, all conditions precedent
described herein as provided for in the Indenture have been complied with.
5.    The Notes have become Freely Tradable.
In accordance with Section 3.08 of the Indenture, the Company hereby instructs
you as follows:
1.    To take those actions necessary so that the Restricted Notes Legend and
set forth on the Restricted Global Notes shall be removed from the Global Notes
in accordance with the terms and conditions of the Securities and as provided in
the Indenture, without further action on the part of the Holders.
2.    To take those actions necessary so that the restricted CUSIP number for
the Notes shall be removed from the Global Notes and replaced with an
unrestricted CUSIP number, which unrestricted CUSIP number shall be 67555N AA5,
in accordance with the terms and conditions of the Global Notes and as provided
in the Indenture, without further action on the part of the Holders.
[Signature page follows.]


IN WITNESS WHEREOF, we have signed this certificate as of [_________________].
OCLARO, INC.





By:    
Name:
Title:

NY\6888911.6